Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT dated as of May 22, 2007 (the “Agreement”), is
executed by and among INTRICON CORPORATION a Pennsylvania corporation
(“IntriCon”), RESISTANCE TECHNOLOGY, INC., a Minnesota corporation (“RTI”), RTI
ELECTRONICS, INC., a Delaware corporation (“RTIE”), and INTRICON TIBBETTS
CORPORATION (formerly known as TI Acquisition Corporation), a Maine corporation
(“ITC”) (each, a “Borrower”; collectively, the “Borrowers”), and LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (the “Bank”).

RECITALS:

A.                     The Borrowers desire to borrow funds and obtain other
financial accommodations from the Bank.

B.                     Pursuant to the Borrowers’ request, the Bank is willing
to extend such financial accommodations to the Borrowers under the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrowers agree to borrow from the Bank, and
the Bank agrees to lend to the Borrowers, subject to and upon the following
terms and conditions:

AGREEMENTS:

Section 1.

DEFINITIONS.

1.1                     Defined Terms. For the purposes of this Agreement, the
following capitalized words and phrases shall have the meanings set forth below.

“Acquisition” shall mean the asset purchase and sale transaction provided for in
the Acquisition Documents, pursuant to which ITC will buy substantially all of
Seller’s business and assets.

“Acquisition Agreement” shall mean that certain Asset Purchase Agreement dated
April 19, 2006 by and among IntriCon, ITC and Seller, providing for the
Acquisition.

“Acquisition Documents” means, collectively, the Acquisition Agreement and all
other documents, instruments and agreements evidencing or otherwise relating to
the asset purchase and sale transaction contemplated by the Acquisition
Agreement.

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Bank, any entity administered or managed by the Bank, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.

 


--------------------------------------------------------------------------------



“Applicable Agreement” shall mean any agreement, commitment, arrangement or
instrument to which, as of any date, the Borrowers (or any of them) is a party
or by which any Borrower or any of its properties is bound, including any note,
indenture, loan agreement, mortgage, lease, or deed, the performance or
non-performance of which could reasonably be expected to have a Material Adverse
Effect.

“Asset Disposition” shall mean the sale, lease, assignment or other transfer for
value (each a “Disposition”) by any Borrower or any Subsidiary thereof to any
Person (other than another Borrower or any Subsidiary thereof) of any asset or
right of such Borrower or any Subsidiary thereof (including, the loss,
destruction or damage of any thereof or any actual condemnation, confiscation,
requisition, seizure or taking thereof), other than (a) the Disposition of any
asset which is to be replaced, and is in fact replaced, within ninety (90) days
with another asset performing the same or a similar function, and (b) the sale
or lease of inventory in the ordinary course of business.

“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by the Borrowers (or any of them) or any of their respective
Subsidiaries with the Bank or any Affiliate of the Bank concerning Bank
Products.

“Bank Product Obligations” shall mean, collectively, all obligations,
liabilities, contingent reimbursement obligations, fees, and expenses owing by
the Borrowers (or any of them) and their respective Subsidiaries to the Bank or
any Affiliate of the Bank pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, and their absolute or contingent, due or to become due, now
existing or hereafter arising.

“Bank Products” shall mean, collectively, any service or facility extended to
the Borrowers (or any of them) and their Subsidiaries by the Bank or any
Affiliate of the Bank, including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g)
Hedging Agreements.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

“Base Rate” shall mean the higher of (a) the Prime Rate, and (b) the Federal
Funds Rate plus 0.5% per annum.

“Base Rate Loan” or “Base Rate Loans” shall mean that portion, and collectively,
those portions of the aggregate outstanding principal balance of the Loans that
bear interest at the Base Rate plus the applicable margin (if any) specified in
Section 2.1(b) or 2.2(b), as applicable.

“Borrowing Agent” shall mean IntriCon.

“Borrowing Base Amount” shall mean:

(a)          an amount equal to eighty-five percent (85%) of the net amount
(after deduction of such reserves and allowances as the Bank deems proper and
necessary in the exercise of its commercially reasonable judgment) of all
Eligible Accounts of all Borrowers; plus

(b)          the lesser of (i) an amount equal to fifty percent (50%) of the
lower of cost or market value (after deduction of such reserves and allowances
as the Bank deems proper and necessary in the exercise of its commercially
reasonable judgment) of all Eligible Inventory of all Borrowers, and (ii) Four
Million and 00/100 Dollars ($4,000,000.00).

 

2


--------------------------------------------------------------------------------



“Borrowing Base Certificate” shall mean a certificate to be signed by the
Borrowing Agent certifying to the accuracy of the Borrowing Base Amount in form
and substance satisfactory to the Bank.

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.

“Capital Expenditures” shall mean all expenditures (including Capitalized Lease
Obligations) which, in accordance with GAAP, would be required to be capitalized
and shown on the consolidated balance sheet of the Borrowers, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.

“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by the Bank or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by the
Bank or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with the Bank, or other commercial banking institution of the
nature referred to in clause (c), which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above, and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
the Bank, or other commercial banking institution, thereunder, (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Bank.

 

3


--------------------------------------------------------------------------------



“Change in Control” shall mean the occurrence of any of the following events:

(i)           any Person or “group” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the voting power of all classes of voting stock
of IntriCon;

(ii)          IntriCon shall fail to own, with the power to vote, 100% of all
outstanding capital stock of each other Borrower;

(iii)         During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of directors of IntriCon
(together with any new directors whose election to such board of directors, or
whose nomination for election by the owners of IntriCon, was approved by a vote
of 66-2/3% of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of IntriCon then in office; or

(iv)         Mark S. Gorder shall cease to maintain his position of Chief
Executive Officer of IntriCon,or shall otherwise cease to actively manage such
day-to-day business activities of IntriCon and a qualified replacement thereof,
as reasonably determined by the Bank, has not been obtained within ninety (90)
days thereafter.

“Collateral” shall have the meaning set forth in Section 6.1 hereof.

“Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Bank pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
the Borrowers (or any of them) and their respective Subsidiaries, acknowledge
the Liens of the Bank and waive any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permit the
Bank reasonable access to and use of such real property following the occurrence
and during the continuance of an Event of Default to assemble, complete and sell
any collateral stored or otherwise located thereon.

“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of the Borrowers (or any of them) and all such
obligations and liabilities of the Borrowers (or any of them) incurred pursuant
to any agreement, undertaking or arrangement by which any Borrower: (a)
guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including any indebtedness, dividend
or other obligation which may be issued or incurred at some future time; (b)
guarantees the payment of dividends or other distributions upon the shares or
ownership interest of any other Person; (c) undertakes or agrees (whether
contingently or otherwise): (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds

 

4


--------------------------------------------------------------------------------



for the payment or discharge of any indebtedness, obligation or liability of any
other Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss. The amount
of any Contingent Liability shall (subject to any limitation set forth herein)
be deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby.

“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person (including the Letters of Credit), and all unpaid drawings in
respect of such letters of credit, bankers’ acceptances and similar obligations;
(e) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided,
however, if such Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the fair market value of the property subject to such Lien at the time of
determination); (f) the aggregate amount of all Capitalized Lease Obligations of
such Person; (g) all Contingent Liabilities of such Person, whether or not
reflected on its balance sheet; (h) all Hedging Obligations of such Person; (i)
all Debt of any partnership of which such Person is a general partner; and (j)
all monetary obligations of such Person under (i) a so-called synthetic,
off-balance sheet or tax retention lease, or (ii) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). Notwithstanding the foregoing, Debt shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person.

“Default Rate” shall mean a per annum rate of interest equal to the Prime Rate
plus two percent (2%).

“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on a Borrower’s
financial statements and determined in accordance with GAAP.

“EBITDA” shall mean, for any period, the sum for such period of: (i) Net Income,
plus (ii) Interest Charges, plus (iii) federal and state income taxes (including
the Illinois replacement tax), plus (iv) Depreciation, plus (v) non-cash
management compensation expense, plus (vi) all other non-cash charges, minus
(vii) all non-cash income or gains, in each case to the extent included in
determining Net Income for such period, minus (viii) all cash payments made in
such period on account of non-cash charges expensed in a prior period, in each
case determined on a consolidated basis.

“Eligible Account” and “Eligible Accounts” shall mean, with respect to each
Borrower, each Account and all such Accounts (exclusive of sales, excise or
other similar taxes) owing to each such Borrower which meets each of the
following requirements:

 

5


--------------------------------------------------------------------------------



(a)          it is genuine in all respects and has arisen in the ordinary course
of the applicable Borrower’s business from (i) the performance of services by
the applicable Borrower, which services have been fully performed, acknowledged
and accepted by the Account Debtor or (ii) the sale or lease of Goods by the
applicable Borrower, including C.O.D. sales, which Goods have been completed in
accordance with the Account Debtor’s specifications (if any) and delivered to
the Account Debtor, and such Borrower or the applicable Subsidiary thereof has
possession of, or has delivered to the Bank at the Bank’s request, shipping and
delivery receipts evidencing such delivery;

(b)          it is subject to a perfected, first priority Lien in favor of the
Bank and is not subject to any other assignment, claim or Lien;

(c)          it is the valid, legally enforceable and unconditional obligation
of the Account Debtor with respect thereto, and is not subject to the
fulfillment of any condition whatsoever or to any counterclaim or credit
(provided that any Account which is so subject to a counterclaim or credit shall
only be deemed ineligible pursuant to this clause (c) to the extent of such
counterclaims or credit, so long as such counterclaim or credit does not exceed
25% of such Account and arises in the ordinary course of such Borrower’s
business consistent with past practices), or to any trade or volume discount,
allowance, discount, rebate or adjustment by the Account Debtor with respect
thereto except for any such trade or volume discount, allowance, discount,
rebate or adjustment that does not exceed 25% of the applicable Account and that
is granted in the ordinary course of such Borrower’s business consistent with
past practices and reflected and/or disclosed on the original invoice for such
Account and/or the Borrowing Base Certificates and other collateral reporting
delivered to the Bank, or to any claim by such Account Debtor denying liability
thereunder in whole or in part (provided that any Account which is so subject to
a partial denial of liability shall only be deemed ineligible pursuant to this
clause (c) to the extent of such partial denial, so long as such partial denial
does not exceed 25% of such Account and arises in the ordinary course of such
Borrower’s business consistent with past practices) and the Account Debtor has
not refused to accept and/or has not returned or offered to return any of the
Goods or services which are the subject of such Account; (provided that any
Account which is so subject to any refusal to accept or return or offer to
return some but not all of such Goods or services shall only be deemed
ineligible pursuant to this clause (c) to the extent of such refused or returned
Goods or services, so long as such to accept or return or offer to return does
not exceed 25% of such Account and arises in the ordinary course of such
Borrower’s business consistent with past practices);

(d)          the Account Debtor with respect thereto is a resident or citizen
of, and is located within, the United States or Canada (other than the province
of Quebec), unless (x) such Account is insured pursuant to a policy of credit
insurance maintained by Borrowers and issued by an insurer and with deductibles
satisfactory to the Bank in the exercise of its commercially reasonable judgment
or (y) the sale of goods or services giving rise to such Account is on letter of
credit, banker’s acceptance or other credit support terms satisfactory to the
Bank in the exercise of its commercially reasonable judgment;

(e)          it is not an Account arising from a “sale on approval”, “sale or
return”, “consignment”, “guaranteed sale” or “bill and hold”, or are subject to
any other repurchase or return agreement;

(f)          it is not an Account with respect to which possession and/or
control of the goods sold giving rise thereto is held, maintained or retained by
the applicable Borrower (or by any agent or custodian of such Borrower) for the
account of, or subject to, further and/or future direction from the Account
Debtor with respect thereto;

 

6


--------------------------------------------------------------------------------



(g)          it has not arisen out of contracts with the United States or any
department, agency or instrumentality thereof, unless the applicable Borrower
has assigned its right to payment of such Account to the Bank pursuant to the
Assignment of Claims Act of 1940, and evidence (satisfactory to the Bank) of
such assignment has been delivered to the Bank, or any state, county, city or
other governmental body, or any department, agency or instrumentality thereof;

(h)          if the applicable Borrower maintains a credit limit for an Account
Debtor, the aggregate dollar amount of Accounts due from such Account Debtor,
including such Account, does not exceed such credit limit as increased by such
Borrower from time to time in the exercise of its commercially reasonable
judgment;

(i)           if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to the Bank or, in the case of electronic chattel paper,
shall be in the control of the Bank, in each case in a manner satisfactory to
the Bank;

(j)           such Account is evidenced by an invoice delivered to the related
Account Debtor and is not more than (i) sixty (60) days past the due date
thereof, or (ii) one hundred twenty (120) days past the original invoice date
thereof, in each case according to the original terms of sale;

(k)          it is not an Account with respect to an Account Debtor that is
located in any jurisdiction which has adopted a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction must file a notice of business activities report or make any other
required filings in a timely manner in order to enforce its claims in such
jurisdiction’s courts unless (i) such notice of business activities report has
been duly and timely filed or the applicable Borrower is exempt from filing such
report and has provided the Bank with satisfactory evidence of such exemption or
(ii) the failure to make such filings may be cured retroactively by the
applicable Borrower for a nominal fee;

(l)           the Account Debtor with respect thereto is not an Affiliate of any
such Borrower;

(m)         such Account does not arise out of a contract or order which, by its
terms, forbids or makes void or unenforceable the assignment thereof by the
applicable Borrower to the Bank and is not unassignable to the Bank for any
other reason;

(n)          there is no bankruptcy, insolvency or liquidation proceeding
pending by or against the Account Debtor with respect thereto, nor has the
Account Debtor suspended business, made a general assignment for the benefit of
creditors or failed to pay its debts generally as they come due, and/or, to
Borrower’s knowledge, no condition or event has occurred that could reasonably
be expected to have a material adverse effect (as determined by the Bank in its
commercially reasonable judgment) on the Account Debtor which would require the
Accounts of such Account Debtor to be deemed uncollectible in accordance with
GAAP;

(o)          it is not owed by an Account Debtor with respect to which twenty
five percent (25.00%) or more of the aggregate amount of outstanding Accounts
owed at such time by such Account Debtor is classified as ineligible under any
other clause of this definition;

 

7


--------------------------------------------------------------------------------



(p)          if the aggregate amount of all Accounts owed by the Account Debtor
thereon exceeds twenty five percent (25.00%) of the aggregate amount of all
Accounts at such time, then all Accounts owed by such Account Debtor in excess
of such amount shall be deemed ineligible; and

(q)          it does not violate the negative covenants and does satisfy the
affirmative covenants of the applicable Borrower contained in this Agreement,
and it is otherwise not unacceptable to the Bank for any other reason as
determined by the Bank in the exercise of its commercially reasonable judgment.

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Bank at any time
hereafter determine in the exercise of its commercially reasonable judgment that
the prospect of payment or performance by the Account Debtor with respect
thereto is materially impaired for any reason whatsoever, such Account shall
cease to be an Eligible Account after notice of such determination is given to
the applicable Borrower.

“Eligible Inventory” shall mean, with respect to each Borrower, all Inventory of
the applicable Borrower which meets each of the following requirements:

(a)          it is subject to a perfected, first priority Lien in favor of the
Bank and is not subject to any other assignment, claim or Lien;

(b)          it is salable and not slow-moving, obsolete or discontinued, as
determined by the Bank in the exercise of its commercially reasonable judgment;

(c)          it is in the possession and control of the applicable Borrower and
it is stored and held in facilities owned by such Borrower or, if such
facilities are not so owned, the Bank is in possession of a Collateral Access
Agreement with respect thereto (provided that, Inventory maintained at any such
facility not owned by Borrower and for which the Bank does not possess a
Collateral Access Agreement shall not be deemed ineligible under this clause (c)
to the extent the value of such Inventory does not exceed $100,000 at any such
facility or $200,000 for all such facilities in the aggregate or to the extent
the Bank has established reserves with respect to such location as described in
Section 3.1(e));

(d)          it is not Inventory produced in violation of the Fair Labor
Standards Act and subject to the “hot goods” provisions contained in Title
29 U.S.C. §215;

(e)          it is not subject to any agreement or license which would restrict
the Bank’s ability to sell or otherwise dispose of such Inventory;

(f)          it is located in the United States or in any territory or
possession of the United States that has adopted Article 9 of the Uniform
Commercial Code;

(g)          it is not “in transit” to applicable Borrower or held by such
Borrower on consignment;

(h)          it is not “work-in-progress” Inventory;

(i)           it is not supply items, packaging or any other similar materials,
provided that, nothing contained in the foregoing shall be deemed to apply to
the applicable Borrower’s raw materials, which shall be Eligible Inventory so
long as it complies with all of the other provisions of this definition;

 

8


--------------------------------------------------------------------------------



(j)           it is not identified to any purchase order or contract to the
extent progress or advance payments are received with respect to such Inventory;

(k)          it does not breach any of the representations, warranties or
covenants pertaining to Inventory set forth in the Loan Documents; and

(l)           the Bank shall not have determined in the exercise of its
commercially reasonable judgment that it is unacceptable due to age, type,
category, quality, quantity and/or any other reason whatsoever.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of any
Borrower described from time to time in the consolidated financial statements of
Borrowers and any pension plan, welfare plan, Defined Benefit Pension Plans (as
defined in ERISA) or any multi-employer plan, maintained or administered by such
Borrower or to which such Borrower is a party or may have any liability or by
which such Borrower is bound.

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 11 hereof.

“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Bank from three Federal funds brokers of recognized standing
selected by the Bank. The Bank’s determination of such rate shall be binding and
conclusive absent manifest error.

 

9


--------------------------------------------------------------------------------



“Funded Debt” shall mean, as to any Person, all Debt of such Person that matures
more than one year from the date of its creation (or is renewable or extendible,
at the option of such Person, to a date more than one year from such date).

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination (subject to the provisions of Section 1.2 of this Agreement
below), provided, however, that interim financial statements or reports shall be
deemed in compliance with GAAP despite the absence of footnotes and fiscal
year-end adjustments as required by GAAP.

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could reasonably be
expected to become friable, urea formaldehyde foam insulation, dielectric fluid
containing levels of polychlorinated biphenyls, radon gas and mold; (b) any
chemicals, materials, pollutant or substances defined as or included in the
definition of “hazardous substances”, “hazardous waste”, “hazardous materials”,
“extremely hazardous substances”, “restricted hazardous waste”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, the exposure to, or release of which is
prohibited, limited or regulated by any governmental authority or for which any
duty or standard of care is imposed pursuant to, any Environmental Law.

“Hedging Agreement” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Hedging Agreement.

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Interest Charges” shall mean, with respect to the Borrowers on a consolidated
basis, for any period, the sum of: (a) all interest, charges and fees and
related expenses payable with respect to that fiscal period to a lender in
connection with borrowed money or the deferred purchase price of assets that are
treated as interest in accordance with GAAP, plus (b) the portion of Capitalized
Lease Obligations with respect to that fiscal period that should be treated as
interest in accordance with GAAP, plus (c) all charges paid or payable (without
duplication) during that period with respect to any Hedging Agreements.

“Interest Period” shall mean successive one, two, three or six month periods,
beginning and ending as provided in this Agreement.

“Investment” shall mean, with respect to any Person, any investment in another
Person by acquisition of any debt or equity security, by making any loan or
advance or by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).

 

10


--------------------------------------------------------------------------------



“Letter of Credit” and “Letters of Credit” shall mean, respectively, a letter of
credit and all such letters of credit issued by the Bank, in its sole
discretion, upon the execution and delivery by the Borrowing Agent and the
acceptance by the Bank of a Master Letter of Credit Agreement and a Letter of
Credit Application, as set forth in Section 2.7 of this Agreement.

“Letter of Credit Application” shall mean, with respect to any request for the
issuance of a Letter of Credit, a letter of credit application in the form being
used by the Bank at the time of such request for the type of Letter of Credit
requested.

“Letter of Credit Commitment” shall mean, at any time, an amount equal to the
lesser of (a) the Revolving Loan Commitment minus the aggregate amount of all
Revolving Loans outstanding, (b) the Borrowing Base Amount minus the aggregate
amount of all Revolving Loans outstanding, or (c) Two Hundred Thousand and
00/100 Dollars ($200,000.00).

“Letter of Credit Maturity Date” shall mean the date that is twenty five (25)
days prior to the Revolving Loan Maturity Date.

“Letter of Credit Obligations” shall mean, at any time, an amount equal to the
aggregate of the original face amounts of all Letters of Credit minus the sum of
(i) the amount of any reductions in the original face amount of any Letter of
Credit which did not result from a draw thereunder, (ii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit for which the Borrowers have reimbursed the Bank, (iii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit which have been converted to a Revolving Loan as set forth in Section
2.7, and (iv) the portion of any issued but expired or surrendered Letter of
Credit which has not been drawn by the beneficiary thereunder. For purposes of
determining the outstanding Letter of Credit Obligations at any time, the Bank’s
acceptance of a draft drawn on the Bank pursuant to a Letter of Credit shall
constitute a draw on the applicable Letter of Credit at the time of such
acceptance.

“Liabilities” shall mean at all times all liabilities of the Borrowers that
would be shown as such on a consolidated balance sheet of such Borrowers
prepared in accordance with GAAP.

“LIBOR” shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D). The Bank’s
determination of LIBOR shall be conclusive, absent manifest error.

“LIBOR Loan” or “LIBOR Loans” shall mean that portion, and collectively those
portions, of the aggregate outstanding principal balance of the Loans that bear
interest at the LIBOR Rate, of which at any time, the Borrowing Agent may
identify no more than six (6) advances of the Revolving Loans and/or the Term
Loan which bear interest at the LIBOR Rate.

“LIBOR Rate” shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period, which LIBOR Rate shall remain fixed during such
Interest Period.

 

11


--------------------------------------------------------------------------------



“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by the Borrowers (or any of them), or any of their respective
Subsidiaries for the benefit of the Bank pursuant to any of the foregoing, and
all amendments, restatements, supplements and other modifications thereto.

“Loans” shall mean, collectively, all Revolving Loans and the Term Loan made by
the Bank to the Borrowers, and all Letter of Credit Obligations, in each case
under and pursuant to this Agreement.

“Lockbox Agreement” shall have the meaning set forth in Section 3.1 hereof.

“Master Letter of Credit Agreement” shall have the meaning set forth in Section
2.7 hereof.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, condition
(financial or otherwise) or results of operations of the Borrowers taken as a
whole, (b) a material impairment of the ability of the Borrowers taken as a
whole to perform any of the Obligations under any of the Loan Documents, or (c)
a material adverse effect on (i) any substantial portion of the Collateral, (ii)
the legality, validity, binding effect or enforceability against the Borrowers
(or any of them) of any of the Loan Documents, (iii) the perfection or priority
of the Liens on any material portion of the Collateral granted to the Bank under
any Loan Document, or (iv) the rights or remedies of the Bank under any Loan
Document.

“Net Cash Proceeds” shall mean:

(a)          with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by the Borrowers (or any of
them) pursuant to such Asset Disposition net of (i) the direct costs relating to
such sale, transfer or other disposition (including sales commissions and legal,
accounting and investment banking fees), (ii) taxes paid or reasonably estimated
by the Borrowers (or any of them) to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Disposition (other
than the Loans);

(b)          with respect to any issuance of Capital Securities, the aggregate
cash proceeds received by the Borrowers (or any of them) pursuant to such
issuance, net of the direct costs relating to such issuance (including sales and
underwriters’ commissions and legal, accounting and investment banking fees);
and

(c)          with respect to any issuance of Debt, the aggregate cash proceeds
received by the Borrowers (or any of them) pursuant to such issuance, net of the
direct costs of such issuance (including up-front, underwriters’ and placement
fees and legal, accounting and investment banking fees).

 

12


--------------------------------------------------------------------------------



“Net Income” shall mean means, with respect to the Borrowers and their
respective Subsidiaries for any period, the consolidated net income (or loss) of
the Borrowers and their respective Subsidiaries for such period as determined in
accordance with GAAP, excluding any gains from Asset Dispositions, any
extraordinary gains and any gains from discontinued operations.

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.8(a) hereof.

“Note” and “Notes” shall mean, respectively, each of and collectively, the
Revolving Note and the Term Note.

“Obligations” shall mean the Loans, as evidenced by any Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due the Bank hereunder, any expenses incurred
by the Bank hereunder, including without limitation, all liabilities and
obligations under this Agreement, under any other Loan Document, any
reimbursement obligations of the Borrowers (or any of them) in respect of
Letters of Credit, all Hedging Obligations of the Borrowers (or any of them)
which are owed to the Bank or any Affiliate of the Bank, and all Bank Product
Obligations of the Borrowers (or any of them), and any and all other liabilities
and obligations owed by the Borrowers (or any of them), any of their respective
Subsidiaries or any other Obligor (individually and collectively) to the Bank
from time to time, howsoever created, arising or evidenced, whether direct or
indirect, joint or several, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all renewals, extensions,
restatements or replacements of any of the foregoing.

“Obligor” shall mean each Borrower, any guarantor, accommodation endorser, third
party pledgor, or any other party liable with respect to all or any portion of
the Obligations.

“Organizational Identification Number” means, with respect to a Borrower, the
organizational identification number assigned to such Borrower by the applicable
governmental unit or agency of the jurisdiction of organization of such
Borrower.

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings so long as
the applicable Borrower(s) shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, such contest proceedings stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim; (b) Liens arising in the ordinary course of business (such as (i)
Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law, and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services, which do not in the aggregate materially detract from the
value of the property or assets of the Borrowers (or any of them) or materially
impair the use thereof in the operation of such Borrower’s business and, in each
case, so long as the applicable Borrower(s) shall set aside on its books
adequate reserves with

 

13


--------------------------------------------------------------------------------



respect thereto in accordance with GAAP and, such contest proceedings stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim; (c) Liens described on Schedule 9.2 as of the Closing Date;
(d) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding Fifty Thousand and 00/100 Dollars ($50,000.00) in the aggregate
arising in connection with court proceedings, provided the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings and to
the extent such judgments or awards do not constitute an Event of Default under
Section 11.8 hereof; (e) easements, rights of way, restrictions, minor defects
or irregularities in title and other similar Liens not interfering in any
material respect with the ordinary conduct of the business of the Borrowers (or
any of them); (f) subject to the limitation set forth in Section 9.1(e), Liens
arising in connection with purchase money Debt and Capitalized Lease Obligations
(and attaching only to the property being purchased or leased); (g) subject to
the limitation set forth in Section 9.1(e), Liens that constitute purchase money
security interests on any property securing Debt incurred for the purpose of
financing all or any part of the cost of acquiring such property, provided that
any such Lien attaches to such property within twenty (20) days of the
acquisition thereof and attaches solely to the property so acquired; and
(h) Liens granted to the Bank hereunder and under the Loan Documents.

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

“Pledged Entities” means, collectively, RTI, RTIE, and ITC.

“Pledged Equity Interests” means all of the capital stock of the Pledged
Entities, in each case now or hereafter owned by IntriCon, together with the
certificates or other agreements or instruments, if any, representing or
evidencing such capital stock, and all options. The term Pledged Equity
Interests shall specifically include, but shall not be limited to:

(a)          all capital stock, membership interests, shares or securities
representing a dividend on any of the Pledged Equity Interests, or representing
a distribution or return of capital upon or in respect of the Pledged Equity
Interests, or resulting from a split, revision, reclassification or other
exchange therefor, and any subscriptions, warrants, rights or options issued to
the holder of, or otherwise in respect of, the Pledged Equity Interests; and

(b)          without affecting the obligations of IntriCon or any other Borrower
under any provision prohibiting such action hereunder, in the event of any
consolidation or merger involving the issuer of any Pledged Equity Interests and
in which such issuer is not the surviving entity, all shares of each class of
capital stock or other equity interest of the successor entity formed by or
resulting from such consolidation or merger.

“Prime Rate” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently announced by the Bank as its
Prime Rate, which is not intended to be the Bank’s lowest or most favorable rate
of interest at any one time. The effective date of any change in the Prime Rate
shall for purposes hereof be the date the Prime Rate is changed by the Bank. The
Bank shall not be obligated to give notice of any change in the Prime Rate.

“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.

 

14


--------------------------------------------------------------------------------



“Revolving Interest Rate” shall mean, with respect to any Loan, the Borrowing
Agent’s option from time to time of (i) a per annum rate of interest equal to
the LIBOR Rate plus one and ninety hundredths percent (1.90%), or (ii) a
floating per annum rate of interest equal to the Base Rate.

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each direct
advance and the aggregate of all such direct advances made by the Bank to the
Borrowers (or any of them) under and pursuant to this Agreement, as set forth in
Section 2.1 of this Agreement.

“Revolving Loan Availability” shall mean, at any time, an amount equal to the
lesser of (a) the Revolving Loan Commitment minus the Letter of Credit
Obligations, or (b) the Borrowing Base Amount minus the Letter of Credit
Obligations.

“Revolving Loan Commitment” shall mean Ten Million and 00/100 Dollars
($10,000,000.00).

“Revolving Loan Mandatory Prepayment” shall have the meaning set forth in
Section 2.1(c)(ii) hereof.

“Revolving Loan Maturity Date” shall mean June 30, 2012, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

“Revolving Note” shall mean a revolving note in the form prepared by and
acceptable to the Bank, dated as of the date hereof, in the amount of the
Revolving Loan Commitment and maturing on the Revolving Loan Maturity Date, duly
executed by the Borrowers and made jointly and severally payable to the order of
the Bank, together with any and all renewal, extension, modification or
replacement notes executed by the Borrowers and delivered to the Bank and given
in substitution therefor.

“Seller” shall mean Tibbetts Industries, Inc., a Maine corporation.

“Senior Debt” shall mean all Debt of the Borrowers other than Subordinated Debt.

“Subordinated Debt” shall mean that portion of the Debt of the Borrowers (or any
of them) which is subordinated to the Obligations in a manner satisfactory to
the Bank, including subordination of right and time of payment of principal and
interest, priority of collateral security (if any) and remedies enforcement.

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of any Borrower.

“Tangible Assets” shall mean the aggregate total of all assets appearing on the
consolidated balance sheets of the Borrowers prepared in accordance with GAAP
(with Inventory being valued at the lower of cost or market), after deducting
all proper reserves (including reserves for Depreciation) minus the sum of (i)
goodwill, patents, trademarks, prepaid expenses, deposits, deferred charges and
other personal property which is classified as intangible property in accordance
with GAAP, and (ii) any amounts due from shareholders, Affiliates, officers or
employees of the Borrowers.

 

15


--------------------------------------------------------------------------------



“Tangible Net Worth” shall mean at any time the total of Tangible Assets minus
Liabilities plus Subordinated Debt.

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

“Term Interest Rate” shall mean, with respect to any Loan, the Borrowing Agent’s
option from time to time of (i) a per annum rate of interest equal to the LIBOR
Rate plus two and fifteen hundredths percent (2.15%), or (ii) a floating per
annum rate of interest equal to the Base Rate.

“Term Loan” shall mean the direct advance made by the Bank to the Borrowers in
the form of a term loan under and pursuant to this Agreement, as set forth in
Section 2.2 of this Agreement.

“Term Loan Commitment” shall mean Four Million Five Hundred Thousand and 00/100
Dollars ($4,500,000.00).

“Term Loan Mandatory Prepayment” shall have the meaning set forth in Section
2.2(d) hereof.

“Term Loan Maturity Date” shall mean June 30, 2012, unless extended by the Bank
pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Term Note.

“Term Note” shall mean a term note in the form prepared by and acceptable to the
Bank, dated as of the date hereof, in the amount of the Term Loan Commitment and
maturing on the Term Loan Maturity Date, duly executed by the Borrowers and made
jointly and severally payable to the order of the Bank, together with any and
all renewal, extension, modification or replacement notes executed by the
Borrowers and delivered to the Bank and given in substitution therefor.

“Total Debt” shall mean all Debt of the Borrowers determined on a consolidated
basis.

“UCC” shall mean the Uniform Commercial Code in effect in the state of Illinois
from time to time.

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

“Voidable Transfer” shall have the meaning set forth in Section 13.21 hereof.

1.2                   Accounting Terms. Any accounting terms used in this
Agreement which are not specifically defined herein shall have the meanings
customarily given them in accordance with GAAP. Calculations and determinations
of financial and accounting terms used and not otherwise specifically defined
hereunder and the preparation of financial statements to be furnished to the
Bank pursuant hereto shall be made and prepared, both as to classification of
items and as to amount, in accordance with sound accounting practices and GAAP
as used in the preparation of the consolidated financial statements of the
Borrowers on the date of this Agreement. If any changes in accounting principles
or practices from those used in the preparation of the financial statements are
hereafter occasioned by the promulgation of rules, regulations, pronouncements
and opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
agencies with similar functions), which results in a material change in the
method of accounting in the financial statements

 

16


--------------------------------------------------------------------------------



required to be furnished to the Bank hereunder or in the calculation of
financial covenants, standards or terms contained in this Agreement, the parties
hereto agree to enter into good faith negotiations to amend such provisions so
as equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of the Borrowers will be the same after
such changes as they were before such changes; and until any such amendment is
agreed on and/or if the parties fail to agree on the amendment of such
provisions, Borrowers will furnish consolidated financial statements in
accordance with such changes, but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes.

1.3                     Other Terms Defined in UCC. All other capitalized words
and phrases used herein and not otherwise specifically defined herein shall have
the respective meanings assigned to such terms in the UCC, to the extent the
same are used or defined therein.

1.4                     Other Interpretive Provisions.

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word
“Borrower” shall be so construed.

(b)          Section and Schedule references are to this Agreement unless
otherwise specified. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(c)          The term “including” is not limiting, and means “including, without
limitation”.

(d)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”.

(e)          Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, provided, however,
that the foregoing provision shall not limit or otherwise adversely affect any
of the Bank’s rights or remedies in the event any such amendments, restatements,
supplements or other modifications are prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation.

(f)           To the extent any of the provisions of the other Loan Documents
are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall govern.

(g)          This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

17


--------------------------------------------------------------------------------



Section 2.

COMMITMENT OF THE BANK.

 

2.1

Revolving Loans.

(a)          Revolving Loan Commitment. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties of each Borrowing Agent set forth herein and in
the other Loan Documents, the Bank agrees to make such Revolving Loans at such
times as the Borrowing Agent may from time to time request until, but not
including, the Revolving Loan Maturity Date, and in such amounts as the
Borrowing Agent may from time to time request, provided, however, that the
aggregate principal balance of all Revolving Loans outstanding at any time shall
not exceed the Revolving Loan Availability. Revolving Loans made by the Bank may
be repaid and, subject to the terms and conditions hereof, borrowed again up to,
but not including the Revolving Loan Maturity Date unless the Revolving Loans
are otherwise accelerated, terminated or extended as provided in this Agreement.
The Revolving Loans shall be used by the Borrowers solely for the purpose of (i)
refinancing certain existing Senior Debt, (ii) financing their working capital
requirements, (iii) financing certain transaction costs, and (iv) for general
corporate purposes.

(b)          Revolving Loan Interest and Payments. Except as otherwise provided
in this Section 2.1(b), the principal amount of the Revolving Loans outstanding
from time to time shall bear interest at the applicable Revolving Interest Rate.
Accrued and unpaid interest on the unpaid principal balance of all Revolving
Loans outstanding from time to time which are Base Rate Loans, shall be due and
payable monthly, in arrears, commencing on May 31, 2007 and continuing on the
last day of each calendar month thereafter, and on the Revolving Loan Maturity
Date. Accrued and unpaid interest on the unpaid principal balance of all
Revolving Loans outstanding from time to time which are LIBOR Loans shall be
payable on the last Business Day of each Interest Period (provided, however,
that for Interest Periods of six months, accrued interest shall also be paid on
the date which is three months from the first day of such Interest Period),
commencing on the first such date to occur after the date hereof, on the date of
any principal repayment of a LIBOR Loan and on the Revolving Loan Maturity Date.
From and after maturity, or after the occurrence and during the continuation of
an Event of Default, interest on the outstanding principal balance of the
Revolving Loans, at the option of the Bank, may accrue at the Default Rate and
shall be payable upon demand from the Bank.

(c)          Revolving Loan Principal Payments.

(i)           Revolving Loan Mandatory Payments. All Revolving Loans hereunder
shall be repaid by the Borrowers on the Revolving Loan Maturity Date, unless
payable sooner pursuant to the provisions of this Agreement. In the event the
aggregate outstanding principal balance of all Revolving Loans and Letter of
Credit Obligations hereunder exceeds the Revolving Loan Availability, the
Borrowers shall, without notice or demand of any kind, immediately make such
repayments of the Revolving Loans or take such other actions as are satisfactory
to the Bank as shall be necessary to eliminate such excess.

(ii)          Optional Prepayments. The Borrowers may from time to time prepay
the Revolving Loans, in whole or in part, without any prepayment penalty
whatsoever, provided that any prepayment of the entire principal balance of the
Base Rate Loans shall include accrued interest on such Base Rate Loans to the
date of such prepayment, and further provided that any prepayment of any LIBOR
Rate Loans shall include accrued interest on such LIBOR Rate Loans to the date
of such prepayment together with any applicable LIBOR breakage obligations
arising under Section 2.4(a) as a result of such LIBOR Rate Loan prepayment.

 

18


--------------------------------------------------------------------------------



 

2.2

Term Loan.

(a)          Term Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of each Borrower set forth herein and in the other Loan
Documents, the Bank agrees to make a Term Loan equal to the Term Loan
Commitment. The Term Loan shall be available to the Borrowers in a single
principal advance on such date as the conditions set forth in Section 3 shall
have been satisfied. The Term Loan shall be used by the Borrowers solely for the
purposes of (i) funding the purchase price payable under the Acquisition
Agreement and the costs and expenses (including legal fees) associated with the
Acquisition and all related transactions (including the costs and expenses of
obtaining the credit facilities provided under and the closing on the Agreement
and the other Loan Documents) and (ii) to the extent of any excess proceeds of
the Term Loan, financing their working capital requirements and general
corporate purposes. The Term Loan may be prepaid in whole or in part at any time
subject to Section 2.2(e), but shall be due in full on the Term Loan Maturity
Date, unless the credit extended under the Term Loan is otherwise accelerated,
terminated or extended as provided in this Agreement.

(b)          Term Loan Interest and Payments. Except as otherwise provided in
this Section 2.2(b), the principal amount of the Term Loan outstanding from time
to time shall bear interest at the applicable Term Interest Rate. Accrued and
unpaid interest on that portion of the principal balance of the Term Loan
outstanding from time to time which is a Base Rate Loan, shall be due and
payable monthly, in arrears, commencing on May 31, 2007 and continuing on the
last day of each calendar month thereafter, and on the Term Loan Maturity Date.
Accrued and unpaid interest on those portions of the principal balance of the
Term Loan outstanding from time to time which are LIBOR Loans shall be payable
on the last Business Day of each Interest Period (provided, however, that for
Interest Periods of six months, accrued interest shall also be paid on the date
which is three months from the first day of such Interest Period), commencing on
the first such date to occur after the date hereof, on the date of any principal
repayment of a LIBOR Loan and on the Term Loan Maturity Date. From and after
maturity, or after the occurrence and during the continuation of an Event of
Default, interest on the outstanding principal balance of the Term Loan, at the
option of the Bank, may accrue at the Default Rate and shall be payable upon
demand from the Bank.

(c)          Term Loan Principal Payments. The outstanding principal balance of
the Term Loan shall be repaid in installments, commencing on September 30, 2007,
payable on the last day of each fiscal quarter during the periods set forth
below, in the following amounts:

 

Period

Quarterly Installment

 

September 30, 2007 through March 31, 2008

$112,500

 

June 30, 2008 through March 31, 2009

$140,625

 

June 30, 2009 through March 31, 2010

$225,000

 

June 31, 2010 through March 31, 2011

$309,375

 

June 30, 2011 through March 31, 2012

$337,500

 

19


--------------------------------------------------------------------------------



Principal amounts repaid on the Term Note may not be borrowed again. The
remaining unpaid principal of the Term Loan, together with all accrued and
unpaid interest thereon, shall be due and payable on the Term Loan Maturity
Date.

(d)          Term Loan Mandatory Prepayment. The Borrowers shall make a
prepayment (the “Term Loan Mandatory Prepayment”) of the outstanding principal
amount of the Term Loan until paid in full upon the occurrence of any of the
following events, at the following times and in the following amounts:

(i)           Concurrently with the receipt by the Borrowers (or any of them) of
any Net Cash Proceeds from any Asset Disposition, in an amount equal to 100% of
such Net Cash Proceeds.

(ii)          Concurrently with the receipt by the Borrowers (or any of them) of
any Net Cash Proceeds from any issuance of Capital Securities (excluding (A) any
issuance of Capital Securities pursuant to any employee or director option
program, benefit plan or compensation program or any issuance of Capital
Securities as payment of a stock dividend to the holders of the Capital
Securities of IntriCon, and (B) any issuance by a Subsidiary to a Borrower or
another Subsidiary), in an amount equal to 100% of such Net Cash Proceeds.

(iii)         Concurrently with the receipt by the Borrowers (of any of them) of
any Net Cash Proceeds from any issuance of Debt (other than Debt permitted under
Section 9.1(e)) in an amount equal to 100% of such net Cash Proceeds.

Any prepayments under this subsection (d) shall be applied against the remaining
unpaid installments of the Term Loan principal in the inverse order of their
maturity.

(e)          Optional Prepayments. The Borrowers may from time to time prepay
the portions of the Term Loan which are Base Rate Loans, in whole or in part,
without any prepayment penalty whatsoever, provided that any prepayment of the
entire principal balance of the Base Rate Loans shall include accrued interest
on such Base Rate Loans to the date of such prepayment, and further provided
that any prepayment of any LIBOR Rate Loans shall include accrued interest on
such LIBOR Rate Loans to the date of such prepayment together with any
applicable LIBOR breakage obligations arising under Section 2.4(a) as a result
of such LIBOR Rate Loan prepayment. Any prepayments under this subsection (e)
shall be applied against the remaining unpaid installments of the Term Loan
principal in the inverse order of their maturity.

 

2.3

 [RESERVED].

 

2.4

 Additional LIBOR Loan Provisions.

(a)          LIBOR Loan Prepayments. If, for any reason, a LIBOR Loan is paid
prior to the last Business Day of any Interest Period, whether voluntary,
involuntary, by reason of acceleration or otherwise, each such prepayment of a
LIBOR Loan will be accompanied by the amount of accrued interest on the amount
prepaid and any and all costs, expenses, penalties and charges incurred by the
Bank as a result of the early termination or breakage of a LIBOR Loan, plus the
amount, if any, by which (i) the additional interest which would have been
payable during the Interest Period on the LIBOR Loan prepaid had it not been
prepaid, exceeds (ii) the interest which would have been recoverable by the Bank
by placing the amount prepaid on deposit in the domestic certificate of deposit
market, the eurodollar deposit market, or other

 

20


--------------------------------------------------------------------------------



appropriate money market selected by the Bank, for a period starting on the date
on which it was prepaid and ending on the last day of the Interest Period for
such LIBOR Loan. The amount of any such loss or expense payable by the Borrowers
(or any of them) to the Bank under this Section shall be determined in the
Bank’s sole discretion based upon the assumption that the Bank funded its loan
commitment for LIBOR Loans in the London Interbank Eurodollar market and using
any reasonable attribution or averaging methods which the Bank deems appropriate
and practical, provided, however, that the Bank is not obligated to accept a
deposit in the London Interbank Eurodollar market in order to charge interest on
a LIBOR Loan at the LIBOR Rate.

(b)          LIBOR Unavailability. If the Bank determines in its commercially
reasonable discretion (which determination shall be conclusive, absent manifest
error) prior to the commencement of any Interest Period that (i) the making or
maintenance of any LIBOR Loan would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, (ii) United States dollar
deposits in the principal amount, and for periods equal to the Interest Period
for funding any LIBOR Loan are not available in the London Interbank Eurodollar
market in the ordinary course of business, (iii) by reason of circumstances
affecting the London Interbank Eurodollar market, adequate and fair means do not
exist for ascertaining the LIBOR Rate to be applicable to the relevant LIBOR
Loan, or (iv) the LIBOR Rate does not accurately reflect the cost to the Bank of
a LIBOR Loan, the Bank shall promptly notify the Borrowing Agent thereof and, so
long as the foregoing conditions continue, none of the Loans may be advanced as
a LIBOR Loan thereafter. In addition, at the Borrowing Agent’s option, each
existing LIBOR Loan shall be (i) converted to a Base Rate Loan on the last
Business Day of the then existing Interest Period or (ii) due and payable on the
last Business Day of the then existing Interest Period, without further demand,
presentment, protest or notice of any kind, all of which are herby waived by
each Borrower.

(c)          Regulatory Change. In addition, if, after the date hereof, a
Regulatory Change shall, in the commercially reasonable discretion of the Bank,
make it unlawful for the Bank to make or maintain the LIBOR Loans, then the Bank
shall promptly notify the Borrowing Agent and none of the Loans may be advanced
as a LIBOR Loan thereafter. In addition, at the Borrowing Agent’s option, each
existing LIBOR Loan shall be (i) converted to a Base Rate Loan on the last
Business Day of the then existing Interest Period or (ii) due and payable on the
last Business Day of the then existing Interest Period, without further demand,
presentment, protest or notice of any kind, all of which are herby waived by
each Borrower.

(d)          LIBOR Indemnity. If any Regulatory Change, or compliance by the
Bank or any Person controlling the Bank with any request or directive of any
governmental authority, central bank or comparable agency (whether or not having
the force of law) shall (a) impose, modify or deem applicable any assessment,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of or loans by, or any other acquisition of funds
or disbursements by, the Bank; (b) subject the Bank or any LIBOR Loan to any
tax, duty, charge, stamp tax or fee or change the basis of taxation of payments
to the Bank of principal or interest due from the Borrowers to the Bank
hereunder (other than a change in the taxation of the overall net income of the
Bank); or (c) impose on the Bank any other condition regarding such LIBOR Loan
or the Bank’s funding thereof, and the Bank shall determine in its commercially
reasonable discretion (which determination shall be conclusive, absent manifest
error) that the result of the foregoing is to increase the cost to, or to impose
a cost on, the Bank or such controlling Person of making or maintaining such
LIBOR Loan or to reduce the amount of principal or interest received by the Bank
hereunder, then the Borrowers shall jointly and severally pay to the Bank or
such controlling Person, on demand, such additional amounts as the Bank shall,
from time to time, determine are sufficient to compensate and indemnify the Bank
for such increased cost or reduced amount.

 

21


--------------------------------------------------------------------------------



2.5                   Interest and Fee Computation; Collection of Funds. Except
as otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed. Principal payments submitted in funds not immediately available
shall continue to bear interest until collected. If any payment to be made by
the Borrowers hereunder or under any Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment. Notwithstanding anything to the contrary contained herein, the
final payment due under any of the Loans must be made by wire transfer or other
immediately available funds. All payments made by the Borrowers hereunder or
under any of the Loan Documents shall be made without setoff, counterclaim, or
other defense.

2.6                   Late Charge. If any payment of interest or principal due
hereunder is not made within ten (10) days after such payment is due in
accordance with the terms hereof, then, in addition to the payment of the amount
so due, the Borrowers shall pay to the Bank a “late charge” of five cents for
each whole dollar so overdue to defray part of the cost of collection and
handling such late payment. Each Borrower agrees that the damages to be
sustained by the Bank for the detriment caused by any late payment are extremely
difficult and impractical to ascertain, and that the amount of five cents for
each one dollar due is a reasonable estimate of such damages, does not
constitute interest, and is not a penalty.

2.7                   Letters of Credit. Subject to the terms and conditions of
this Agreement and upon (i) the execution by the Borrowing Agent and the Bank of
a Master Letter of Credit Agreement in form and substance acceptable to the Bank
(together with all amendments, modifications and restatements thereof, the
“Master Letter of Credit Agreement”), and (ii) the execution and delivery by the
Borrowing Agent, and the acceptance by the Bank, in its sole and absolute
discretion, of a Letter of Credit Application, the Bank agrees to issue for the
account of the applicable Borrower such Letters of Credit in the standard form
of the Bank and otherwise in form and substance acceptable to the Bank, from
time to time during the term of this Agreement, provided that the Letter of
Credit Obligations may not at any time exceed the Letter of Credit Commitment
and provided further, that no Letter of Credit shall have an expiration date
later than the Letter of Credit Maturity Date. The amount of any payments made
by the Bank with respect to draws made by a beneficiary under a Letter of Credit
for which the Borrowers have failed to reimburse the Bank upon the earlier of
(i) the Bank’s demand for repayment, or (ii) five (5) days from the date of such
payment to such beneficiary by the Bank, shall be deemed to have been converted
to a Revolving Loan as of the date such payment was made by the Bank to such
beneficiary. Upon the occurrence of an Event of a Default and at the option of
the Bank, all Letter of Credit Obligations shall be converted to Revolving Loans
consisting of Base Rate Loans, all without demand, presentment, protest or
notice of any kind, all of which are hereby waived by each Borrower, for the
purpose of cash collateralizing the Letter of Credit Obligations as contemplated
by Section 12.10 below. To the extent the provisions of the Master Letter of
Credit Agreement differ from, or are inconsistent with, the terms of this
Agreement, the provisions of this Agreement shall govern.

 

2.8

Taxes.

(a)          All payments made by the Borrowers (or any of them) under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any governmental
authority, excluding net income taxes and franchise taxes (imposed in lieu of
net income taxes) imposed on the Bank as a result of a present or former
connection between the

 

22


--------------------------------------------------------------------------------



Bank and the jurisdiction of the governmental authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (collectively,
“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Bank hereunder, the amounts so payable to the Bank shall
be increased to the extent necessary to yield to the Bank (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrowers shall not be required to increase any such amounts
payable to the Bank with respect to any Non-Excluded Taxes that are attributable
to the Bank’s failure to comply with the requirements of Section 2.8(c).

(b)          The Borrowers shall pay any Other Taxes to the relevant
governmental authority in accordance with applicable law.

(c)          At the request of the Borrowing Agent and at the Borrowers’ sole
cost, the Bank shall take reasonable steps to (i) contest its liability for any
Non-Excluded Taxes or Other Taxes that have not been paid, or (ii) seek a refund
of any Non-Excluded Taxes or Other Taxes that have been paid.

(d)          Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrowers, as promptly as possible thereafter the Borrowing Agent shall send to
the Bank a certified copy of an original official receipt received by the
Borrower showing payment thereof. If any Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Bank the required receipts or other required documentary evidence
or if any governmental authority seeks to collect a Non-Excluded Tax or Other
Tax directly from the Bank for any other reason, the Borrowers shall jointly and
severally indemnify the Bank on an after-tax basis for any incremental taxes,
interest or penalties that may become payable by the Bank.

(e)          The agreements in this Section shall survive the satisfaction and
payment of the Obligations and the termination of this Agreement.

2.9                   All Loans to Constitute Single Obligation. The Loans shall
constitute one general joint and several obligation of the Borrowers, and shall
be secured by Bank’s first priority security interest in and Lien upon all of
the Collateral and by all other security interests, Liens, claims and
encumbrances heretofore, now or at any time or times hereafter granted by the
Borrowers (or any of them) to the Bank.

2.10                 Borrowing Agency Provisions. Each Borrower hereby
irrevocably designates the Borrowing Agent to be its attorney and agent and in
such capacity to borrow, sign and endorse notes, and execute and deliver all
instruments, documents, writings and further assurances now or hereafter
required hereunder, on behalf of such Borrower, and hereby authorizes the Bank
to pay over or credit all Loan proceeds in accordance with the request of the
Borrowing Agent. Although they are separate legal entities that observe all
corporate and organizational formalities consistent with such separateness, the
Borrowers are part of one consolidated organization constituting a single
economic and business enterprise and share an identity of interests such that
any benefit received by any Borrower benefits the other Borrowers. The handling
of this credit facility as a co-borrowing facility in the manner set forth in
this Agreement is solely as an accommodation to the Borrowers and at their
request. The Bank shall not incur liability to any Borrower or any other Person
as a result thereof. To induce the Bank to do so and in consideration thereof,
each Borrower hereby indemnifies the Bank and holds the Bank harmless from and
against any

 

23


--------------------------------------------------------------------------------



and all liabilities, expenses, losses, damages and claims of damage or injury
asserted against the Bank by any Person arising from or incurred by reason of
the handling of the financing arrangements of the Borrowers as provided herein,
reliance by the Bank on any request or instruction from the Borrowing Agent or
any other action taken by the Bank with respect to this Section 2.10, except due
to willful misconduct or gross negligence of the Bank.

2.11                 Obligations Joint and Several. All obligations of the
Borrowers hereunder and under the other Loan Documents shall be joint and
several. Each Borrower hereby agrees to make payment upon the maturity of the
Obligations, whether by acceleration or otherwise, and such obligation and
liability on the part of each Borrower shall in no way be impaired or otherwise
affected by any act or omission of the Bank (other than acts or omissions
resulting from the gross negligence or willful misconduct of the Bank)
including, without limitation any extension, renewal or forbearance granted by
the Bank to any Borrower, any failure of the Bank to pursue or preserve its
rights against any Borrower or the release by the Bank of any collateral now or
hereafter given as security for all or any part of such obligations.

2.12                 Waiver of Subrogation. Subject only to the provisions of
Section 2.13 below, each Borrower expressly waives any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim which such Borrower may now or hereafter have against any other Borrower
or any other Obligor, or against or with respect to any other Borrower’s
property (including, without limitation, any property which is collateral for
the Obligations), arising from the existence or performance of this Agreement,
until repayment in full of the Obligations. In addition, each Borrower hereby
expressly waives: (a) notice of the acceptance by the Bank of this Agreement;
(b) notice of the existence or creation or non-payment of all or any of the
Obligations; (c) presentment, demand, notice of dishonor, protest, and all other
notices whatsoever; (d) all diligence in collection or protection of or
realization upon the Obligations or any thereof, any obligation hereunder, or
any security for or guaranty of any of the foregoing; and (e) any event or
conduct or action of any other Borrower, the Bank or any other party that might
otherwise constitute a legal or equitable discharge of a surety or guarantor but
for this provision, other than payment in full of the Obligations.

2.13                 Contribution and Indemnification Among the Borrowers. Each
Borrower is obligated to repay the Obligations as joint and several obligors
under this Agreement. To the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Borrower (an “Accommodation Payment”), then
the Borrower making such Accommodation Payment shall be entitled to contribution
and indemnification from, and be reimbursed by, each of the other Borrowers in
an amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
“Allocable Amount” (as defined below) and the denominator of which the sum of
the Allocable Amounts of all of the Borrowers. As of any date of determination,
the “Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101(31) of Title 11 of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (the “UFTA”), or Section 2 of the Uniform
Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably
small capital or assets, within the meaning of Section 548 of the Bankruptcy
Code, Section 4 of the UFTA, or Section 4 of the UFCA, or (c) leaving such
Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA. All rights and claims of contribution, indemnification and reimbursement
under this Section 2.13 shall be subordinate in right of payment to the prior
payment in full of the Obligations.

 

24


--------------------------------------------------------------------------------



Section 3.

CONDITIONS OF BORROWING.

3.1                   Conditions of Initial Loan. Notwithstanding any other
provision of this Agreement, the Bank shall not be required to disburse or make
the Term Loan or the initial Revolving Loan, if any of the following conditions
shall have occurred:

(a)          Delivery of Documents. The Borrowers (or any of them) shall have
failed to deliver to the Bank any of the following, all of which must be
satisfactory to the Bank and the Bank’s counsel in form, substance and
execution, except to the extent waived by Bank in its sole discretion:

(i)           Loan Agreement. Two copies of this Agreement duly executed by the
Borrowers.

(ii)          Revolving Note. A Revolving Note duly executed by the Borrowers,
in the form prepared by and acceptable to the Bank.

(iii)         Term Note. A Term Note duly executed by the Borrowers, in the form
prepared by and acceptable to the Bank.

(iv)         Master Letter of Credit Agreement. A Master Letter of Credit
Agreement prepared by and acceptable to the Bank, duly executed by the Borrowing
Agent in favor of the Bank.

(v)          Collateral Access Agreement. Collateral Access Agreements dated as
of the date of this Agreement, from the owner, lessor or mortgagee, as the case
may be, (other than any Borrower or any of its Subsidiaries) of any real estate
whereon any Collateral is stored or otherwise located (except to the extent that
the value of the Inventory stored at any such location(s) does not exceed
$100,000 at any such location or $200,000 for all such locations in the
aggregate), in the form prepared by and reasonably acceptable to the Bank;
provided that, to the extent Borrowers have been unable to obtain a Collateral
Access Agreement with respect to any such location after using all commercially
reasonable efforts, this condition may be satisfied by the Bank establishing a
reserve against the Borrowing Base in the amount of three (3) months rent and
all other charges payable by the applicable Borrower(s) under the lease for such
location (or, if applicable, other agreement (such as a warehouse agreement)
pursuant to which Borrower(s) are present on or storing the Collateral at such
location).

(b)          Borrowing Base Certificate. A Borrowing Base Certificate in the
form prepared by the Bank, certified as accurate by the Borrowing Agent, and
dated as of the Business Day immediately preceding the date such Loan is
requested to be made.

(c)          Search Results; Lien Terminations. Copies of UCC search reports
dated such a date as is reasonably acceptable to the Bank, listing all effective
financing statements which name the Borrowers (or any of them) or the Seller,
under their present names and any previous names, as debtors, together with (i)
copies of such financing statements, (ii) payoff letters evidencing repayment in
full of all existing Debt to be repaid with the Loans, the termination of all
agreements relating thereto and the release of all Liens granted in connection
therewith, with UCC or other appropriate termination statements and documents
effective to evidence the foregoing (other than Permitted Liens), and (iii) such
other UCC termination statements as the Bank may reasonably request.

 

25


--------------------------------------------------------------------------------



(d)          Organizational and Authorization Documents. Copies of (i) the
Articles of Incorporation and Bylaws of each Borrower; (ii) resolutions of the
board of directors of each Borrower approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) signature and incumbency
certificates of the officers of each Borrower, executing any of the Loan
Documents, each of which such Borrower hereby certifies to be true and complete,
and in full force and effect without modification, it being understood that the
Bank may conclusively rely on each such document and certificate until formally
advised by such Borrower of any changes therein; and (iv) good standing
certificates in the state of incorporation of each Borrower and in each other
state requested by the Bank.

(e)          Insurance. Evidence satisfactory to the Bank of the existence of
insurance required to be maintained pursuant to Section 8.6, together with
evidence that the Bank has been named as a lender’s loss payee and as an
additional insured on all related insurance policies.

(f)           Lockbox Agreement. The Master Cash Management Service Agreement,
duly executed by the Borrowers and the Bank (the “Lockbox Agreement”), in the
form prepared by and acceptable to the Bank.

(g)          Pledged Equity Interests. Certificates, instruments, agreements,
acknowledgements and other documents required by Section 6.12.

(h)          Acquisition. Evidence satisfactory to the Bank that each of the
following conditions has been satisfied:

The Acquisition Agreement shall have been duly executed and delivered by the
parties thereto and shall be in full force and effect. All material conditions
precedent to the Acquisition pursuant to the Acquisition Agreement shall have
been satisfied (except to the extent waived with the written consent of the
Bank, which consent shall not be unreasonably withheld or delayed). All
necessary authorizations, consents, approvals, exceptions or other actions by or
notices to or filings with any court or administrative or governmental body or
other Person required in connection with the execution, delivery or performance
of the Acquisition Agreement or the consummation of the transactions
contemplated thereby shall be final and in full force and effect. The Bank shall
have received a copy of the Acquisition Agreement and all other Acquisition
Documents, certified by a duly authorized officer of the Seller, dated the date
of closing, as true, correct and complete.

(i)           Closing Costs. Evidence that the out-of-pocket costs, expenses and
fees (including attorneys’ fees) paid or incurred by the Bank in connection with
the preparation, negotiation and closing of this Agreement and the other Loan
Documents have been (or shall be simultaneously) paid in full.

(j)           Opinion. A favorable opinion, dated on or about the date hereof,
of Blank Rome LLP, counsel to Borrowers, covering such matters as the Bank may
reasonably request (and each Borrower hereby instructs such counsel to deliver
such opinion to the Bank).

(k)          Financial Statements. (i) Audited consolidated financial statements
for the Borrowers and their respective Subsidiaries for the fiscal years ending
December 31, 2004, December 31, 2005 and December 31, 2006, and (ii) unaudited
interim consolidated financial statements for the Borrowers and their respective
Subsidiaries for each fiscal month ended after December 31, 2006 but at least
thirty (30) days before the date hereof.

 

26


--------------------------------------------------------------------------------



(l)           Projections. Consolidated projected income statements, balance
sheets and cash flow statements for Borrowers’ fiscal year 2007 prepared by the
Borrowers and giving effect to the Loans and the use of proceeds therefrom, and
giving effect to the consummation of the Acquisition.

(m)         Due Diligence. The Bank shall not be satisfied in any respect with
the results of any legal or business related due diligence.

(n)          Appraisals. The Bank shall not have received a field audit
examination and appraisals (including appraisals of fixed assets and inventory)
requested by the Bank, the results of which are satisfactory to the Bank, in its
sole and absolute discretion.

(o)          Additional Documents. Such other certificates, financial
statements, schedules, resolutions, opinions of counsel, notes and other
documents which are provided for hereunder or which the Bank shall require.

(p)          Event of Default. Any Event of Default, or Unmatured Event of
Default shall have occurred and be continuing.

(q)          Material Adverse Effect. The occurrence of any event having a
Material Adverse Effect upon any Borrower.

(r)           Litigation. Any litigation or governmental proceeding shall have
been instituted against any Borrower or any of its officers or shareholders
having a Materially Adverse Effect upon such Borrower.

(s)           Representations and Warranties. Any representation or warranty of
the Borrowers (or any of them) contained herein or in any Loan Document shall be
untrue or incorrect in any material respect as of the date of any Loan as though
made on such date, except to the extent such representation or warranty
expressly relates to an earlier date.

3.2                   Conditions Precedent to all Loans. The obligation of the
Bank to make any Loan hereunder shall be subject to the following additional
conditions precedent (and any request for a Loan shall be deemed a
representation by the Borrowers that the following are satisfied):

(a)          Before and after giving effect to such Loan, the representation and
warranties contained in Section 7 shall be true and correct in all material
respects, as though made on the date of such Loan, except to the extent such
representation and warranty, by its express terms, relates solely to a prior
date.

(b)          Before and after giving effect to such Loan, no Default or Event of
Default shall have occurred and be continuing.

Section 4.

NOTES EVIDENCING LOANS.

4.1                   Revolving Note. The Revolving Loans and the Letter of
Credit Obligations shall be evidenced by the Revolving Note. At the time of the
initial disbursement of a Revolving Loan and at each time any additional
Revolving Loan shall be requested hereunder or a repayment made in whole or

 

27


--------------------------------------------------------------------------------



in part thereon, a notation thereof shall be made on the books and records of
the Bank. All amounts recorded shall be, absent demonstrable error, conclusive
and binding evidence of (i) the principal amount of the Revolving Loans advanced
hereunder and the amount of all Letter of Credit Obligations, (ii) any accrued
and unpaid interest owing on the Revolving Loans, and (iii) all amounts repaid
on the Revolving Loans or the Letter of Credit Obligations. The failure to
record any such amount or any error in recording such amounts shall not,
however, limit or otherwise affect the joint and several obligations of the
Borrowers under the Revolving Note to repay the principal amount of the
Revolving Loans, together with all interest accruing thereon.

4.2                   Term Note. The Term Loan shall be evidenced by the Term
Note. At the time of the disbursement of the Term Loan or a repayment made in
whole or in part thereon, a notation thereof shall be made on the books and
records of the Bank. All amounts recorded shall be, absent demonstrable error,
conclusive and binding evidence of (i) the principal amount of the Term Loan
advanced hereunder, (ii) any accrued and unpaid interest owing on the Term Loan
and (iii) all amounts repaid on the Term Loan. The failure to record any such
amount or any error in recording such amounts shall not, however, limit or
otherwise affect the joint and several obligations of the Borrowers under the
Term Note to repay the principal amount of the Term Loan, together with all
interest accruing thereon.

Section 5.

MANNER OF BORROWING.

5.1                   Borrowing Procedures. Each Revolving Loan and the Term
Loan, or any portion of the Term Loan, may be advanced either as a Base Rate
Loan or a LIBOR Loan, provided, however, that at any time, the Borrowing Agent
may identify no more than six (6) Revolving Loans or portions of the Term Loan
which may be LIBOR Loans. Each Loan shall be made available to the Borrowers
upon any written, verbal, electronic, telephonic or telecopy loan request from
the Borrowing Agent which the Bank in good faith believes to emanate from a
properly authorized representative of such Borrower, whether or not that is in
fact the case. Each such request shall be effective upon receipt by the Bank,
shall be irrevocable, and shall specify the date, amount and type of borrowing
and, in the case of a LIBOR Loan, the initial Interest Period therefor. The
Borrowing Agent shall select Interest Periods so as not to require a payment or
prepayment of any LIBOR Loan during an Interest Period for such LIBOR Loan. The
final Interest Period for any LIBOR Loan must be such that its expiration occurs
on or before the Maturity Date of such Loan. A request for a Base Rate Loan must
be received by the Bank no later than 11:00 a.m. Chicago, Illinois time, on the
day it is to be funded. A request for a LIBOR Loan must be (i) received by the
Bank no later than 11:00 a.m. Chicago, Illinois time, three days before the day
it is to be funded, and (ii) in an amount equal to One Hundred Thousand and
00/100 Dollars ($100,000.00) or a higher integral multiple of One Hundred
Thousand and 00/100 Dollars ($100,000.00). The proceeds of each Loan shall be
made available at the office of the Bank by credit to the account of the
Borrowing Agent or by other means requested by the Borrowing Agent and
acceptable to the Bank. Without limiting the generality of the indemnity
provisions set forth in Section 13.20 below, each Borrower does hereby
specifically and irrevocably confirm, ratify and approve all such advances by
the Bank and does hereby indemnify the Bank against losses and expenses
(including court costs, attorneys’ and paralegals’ fees) and shall hold the Bank
harmless with respect thereto.

5.2                   LIBOR Conversion and Continuation Procedures. Whenever the
last day of any Interest Period with respect to any LIBOR Loan would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day. Whenever an
Interest Period with respect to any LIBOR Loan would otherwise end on a day of a
month for which there is no numerically corresponding day in the calendar month,
such Interest Period shall end on the last day of such calendar month, unless
such day is not a Business Day, in which event such Interest Period shall be
extended to end on the next Business Day. [Upon receipt by the Bank of such
subsequent notice, the Borrowing Agent may, subject to the terms and conditions
of this Agreement,

 

28


--------------------------------------------------------------------------------



elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loan having an Interest Period expiring on such day for a different
Interest Period, or to convert any such LIBOR Loan to a Base Rate Loan. Such
notice shall, in the case of a conversion to a Base Rate Loan, be given before
11:00 a.m., Chicago time, on the proposed date of such conversion, and in the
case of conversion to a LIBOR Loan having a different Interest Period, be given
before 11:00 a.m., Chicago time, at least three Business Days prior to the
proposed date of such conversion, specifying: (i) the proposed date of
conversion; (ii) the aggregate amount of Loans to be converted; (iii) the type
of Loans resulting from the proposed conversion; and (iv) the duration of the
requested Interest Period. Absent timely notice of continuation or conversion,
each LIBOR Loan shall automatically convert into a Base Rate Loan on the last
day of an applicable Interest Period, unless paid in full on such last day. The
Borrowing Agent may not elect a LIBOR Rate, and an Interest Period for a LIBOR
Loan shall not automatically renew, with respect to any principal amount which
is scheduled to be repaid before the last day of the applicable Interest Period,
and any such amounts shall bear interest at the Base Rate until repaid.

5.3                   Letters of Credit. All Letters of Credit shall bear such
application, issuance, renewal, negotiation and other fees and charges as
charged by the Bank according to its standard rates as in effect from time to
time or otherwise payable pursuant to the Master Letter of Credit Agreement. In
addition to the foregoing, each standby Letters of Credit issued under and
pursuant to this Agreement shall bear an annual issuance fee equal to one and
ninety hundredths percent (1.90%) of the face amount of such standby Letter of
Credit, payable by the Borrowers prior to the issuance by the Bank of such
Letter of Credit and annually thereafter, until (i) such Letter of Credit has
expired or has been returned to the Bank, or (ii) the Bank has paid the
beneficiary thereunder the full face amount of such Letter of Credit.

5.4                   Automatic Debit. In order to effectuate the timely payment
of any of the Obligations when due, each Borrower hereby authorizes and directs
the Bank, at the Bank’s option, to (a) debit the amount of the Obligations to
any ordinary deposit account of the Borrowing Agent, or (b) make a Revolving
Loan hereunder to pay the amount of the Obligations; provided that, so long as
no Default or Event of Default has occurred and is continuing and sufficiency
availability exists under the Borrowing Base, the Bank shall first make a
Revolving Loan under the preceding clause (b) to the extent of such availability
before exercising its rights under the preceding clause (a).

5.5                   Discretionary Disbursements. The Bank, in its sole and
absolute discretion, may immediately upon notice to the Borrowing Agent,
disburse any or all proceeds of the Loans made or available to the Borrowers
pursuant to this Agreement to pay any fees, costs, expenses or other amounts
required to be paid by the Borrowers hereunder and not so paid. All monies so
disbursed shall be a part of the Obligations, jointly and severally payable by
the Borrowers on demand from the Bank.

Section 6.

SECURITY FOR THE OBLIGATIONS.

6.1                   Security for Obligations. As security for the payment and
performance of the Obligations, each Borrower does hereby pledge, assign,
transfer, deliver and grant to the Bank, for its own benefit and as agent for
its Affiliates, a continuing and unconditional first priority (subject only to
Permitted Liens) security interest in and to any and all property of such
Borrower, of any kind or description, tangible or intangible, wheresoever
located and whether now existing or hereafter arising or acquired, including the
following (all of which property, along with the products and proceeds
therefrom, are individually and collectively referred to as the “Collateral”):

(a)          all property of, or for the account of, such Borrower now or
hereafter coming into the possession, control or custody of, or in transit to,
the Bank or any agent or bailee for the Bank or any parent, Affiliate or
Subsidiary of the Bank or any participant with the Bank in the Loans (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise),

 

29


--------------------------------------------------------------------------------



including all earnings, dividends, interest, or other rights in connection
therewith and the products and proceeds therefrom, including the proceeds of
insurance thereon; and

(b)          the additional property of such Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of such
Borrower’s books and records and recorded data relating thereto (regardless of
the medium of recording or storage), together with all of each such Borrower’s
right, title and interest in and to all computer software required to utilize,
create, maintain and process any such records or data on electronic media,
identified and set forth as follows:

(i)           All Accounts and all Goods whose sale, lease or other disposition
by such Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, such Borrower, or rejected or refused by
an Account Debtor;

(ii)          All Inventory, including raw materials, work-in-process and
finished goods;

(iii)         All Goods (other than Inventory), including embedded software,
Equipment, vehicles, furniture and Fixtures;

(iv)         All Software and computer programs;

(v)          All Securities, Investment Property, Financial Assets and Deposit
Accounts; provided that, notwithstanding anything to the contrary contained in
the foregoing or otherwise in this Agreement, any Liens created in favor of Bank
hereunder and/or under any other Loan Document in the Capital Securities of any
Subsidiary that is organized under the laws of a jurisdiction other than the
United States or any state thereof or the District of Columbia (an “Excluded
Foreign Subsidiary”) shall be limited to a Lien on and pledge of no more than
65% of the Capital Securities of such Excluded Foreign Subsidiary if a pledge of
more than 65% of such Capital Securities of such Excluded Foreign Subsidiary
would, in the reasonable and good faith judgment of Borrower, result in
increased tax liability to any Borrower;

(vi)        All Chattel Paper, Electronic Chattel Paper, Instruments, Documents,
Letter of Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims described on Schedule 6.1. and General
Intangibles, including Payment Intangibles;

(vii)       All Pledged Equity Interests;

(viii)      Without limiting the description of the property or any rights or
interests in the property described above in this definition of Collateral, all
of each Borrower’s rights, titles and interests in and to (a) all money, cash,
and other funds; (b) all attachments, accessions, parts and appurtenances to,
all substitutions for, and all replacements of any and all of each Borrower’s
equipment, fixtures and other goods; (c) all of each Borrower’s agreements,
as-extracted collateral, tangible chattel paper, electronic chattel paper,
health-care-insurance receivables, leases, lease contracts, lease agreements,
payment intangibles, proceeds of letters of credit, promissory notes, records,
and software; (d) all of each Borrower’s franchises, customer lists, insurance
refunds,

 

30


--------------------------------------------------------------------------------



insurance refund claims, tax refunds, tax refund claims, pension plan refunds,
pension plan reversions, patents, patent applications, service marks, service
mark applications, trademarks, trademark applications, trade names, domain names
(including without limitation, www.intricon.com,www.rti-corp.com, www.rtie.com,
and www.amecon-magnetics.com) trade secrets, goodwill, copyrights, copyright
applications, and licenses; and (e) all royalty fees, franchise payments, or
licensing fees or other amounts owing at any time and from time to time to any
Borrower pursuant to the franchise agreements or similar documents to which it
is a party from time to time.

(ix)          All supporting obligations; and

(x)          All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the
foregoing property, including all insurance policies and proceeds of insurance
payable by reason of loss or damage to the foregoing property, including
unearned premiums, and of eminent domain or condemnation awards.

6.2                    Possession and Transfer of Collateral; Fixtures. Unless
an Event of Default has occurred and is continuing hereunder, the Borrowers
shall be entitled to possession or use of the Collateral (other than Instruments
or Documents, Tangible Chattel Paper, Investment Property consisting of
certificated securities and other Collateral required to be delivered to the
Bank pursuant to this Section 6). The cancellation or surrender of any Note,
upon payment or otherwise, shall not affect the right of the Bank to retain the
Collateral for any other of the Obligations. No Borrower shall sell, assign (by
operation of law or otherwise), license, lease or otherwise dispose of, or grant
any option with respect to any of the Collateral, except that Borrowers (or any
of them) may sell (i) Inventory in the ordinary course of business, (ii) any
Cash Equivalent Investments and (iii) Equipment which is obsolete, past its
useful working life or no longer needed in the conduct of Borrowers’ business,
so long as (x) the fair market value of all Equipment disposed of under this
clause (iii) shall not exceed $50,000 in any fiscal year and (y) all proceeds of
any such distribution of Equipment under this clause (iii), if not earlier used
to purchase replacement or additional Equipment within ninety (90) days
following the date of such disposition, shall be delivered by Borrowers to the
Bank to be applied to the Obligations in accordance with this Agreement. Each
Borrower hereby represents, warrants and covenants to the Bank that no material
portion of the Collateral owned by such Borrower is now or will hereafter become
a “fixture” under applicable law.

6.3                   Financing Statements. Each Borrower shall, at the Bank’s
request, at any time and from time to time, execute and deliver to the Bank such
financing statements, amendments and other documents and do such acts as the
Bank deems necessary in order to establish and maintain valid, attached and
perfected first priority security interests in the Collateral in favor of the
Bank, free and clear of all Liens and claims and rights of third parties
whatsoever, except Permitted Liens. Each Borrower hereby irrevocably authorizes
the Bank at any time, and from time to time, to file in any jurisdiction any
initial financing statements and amendments thereto without the signature of
such Borrower that (a) indicate the Collateral (i) is comprised of all assets of
such Borrower or words of similar effect, regardless of whether any particular
asset comprising a part of the Collateral falls within the scope of Article 9 of
the Uniform Commercial Code of the jurisdiction wherein such financing statement
or amendment is filed, or (ii) as being of an equal or lesser scope or within
greater detail as the grant of the security interest set forth herein, and (b)
contain any other information required by Section 5 of Article 9 of the Uniform
Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether such Borrower is an
organization, the type of organization and any Organizational Identification
Number issued to such Borrower, and (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to

 

31


--------------------------------------------------------------------------------



which the Collateral relates. Each Borrower hereby agrees that a photocopy or
other reproduction of this Agreement is sufficient for filing as a financing
statement and each Borrower authorizes the Bank to file this Agreement as a
financing statement in any jurisdiction. Each Borrower agrees to furnish any
such information to the Bank promptly upon request. Each Borrower further
ratifies and affirms its authorization for any financing statements and/or
amendments thereto, executed and filed by the Bank in any jurisdiction prior to
the date of this Agreement. In addition, each Borrower shall make appropriate
entries on its books and records disclosing the Bank’s security interests in the
Collateral.

6.4                   Additional Collateral. Each Borrower shall pledge, assign
or transfer to the Bank immediately upon its demand, such collateral owned by
such Borrower which is other than the collateral addressed in Section 6.1 above,
as the Bank may from time to time request, should the value of the Collateral,
in the Bank’s sole and absolute discretion, decline, deteriorate, depreciate or
become impaired, and does hereby grant to the Bank a continuing security
interest in such other collateral, which, when pledged, assigned and transferred
to the Bank shall be and become part of the Collateral; provided that, if the
additional collateral requested by the Bank shall consist of any leasehold
interests of Borrower in real estate which would require the consent of the
applicable landlord in order to create a Lien therein, Borrowers shall not be
deemed to be in default of this Section 6.4 if such landlord will not grant such
consent so long as Borrower have used all commercially reasonable efforts to
obtain such consent. The Bank’s security interests in all of the foregoing
Collateral shall be valid, complete and perfected whether or not covered by a
specific assignment.

6.5                   Preservation of the Collateral. The Bank may, but is not
required, to take such actions from time to time as the Bank deems appropriate
to maintain or protect the Collateral. The Bank shall have exercised reasonable
care in the custody and preservation of the Collateral if the Bank takes such
action as the Borrowing Agent shall reasonably request in writing which is not
inconsistent with the Bank’s status as a secured party, but the failure of the
Bank to comply with any such request shall not be deemed a failure to exercise
reasonable care; provided, however, the Bank’s responsibility for the
safekeeping of the Collateral shall (i) be deemed reasonable if such Collateral
is accorded treatment substantially equal to that which the Bank accords its own
property, and (ii) not extend to matters beyond the control of the Bank,
including acts of God, war, insurrection, riot or governmental actions. In
addition, any failure of the Bank to preserve or protect any rights with respect
to the Collateral against prior or third parties, or to do any act with respect
to preservation of the Collateral, not so requested by a Borrower, shall not be
deemed a failure to exercise reasonable care in the custody or preservation of
the Collateral. The Borrowers shall have the sole responsibility for taking such
action as may be necessary, from time to time, to preserve all rights of the
Borrowers and the Bank in the Collateral against prior or third parties. Without
limiting the generality of the foregoing, where Collateral consists in whole or
in part of securities, each Borrower represent to, and covenants with, the Bank
that such Borrower has made arrangements for keeping informed of changes or
potential changes affecting the securities (including rights to convert or
subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights), and such Borrower agrees that the Bank shall have no
responsibility or liability for informing such Borrower of any such or other
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.

6.6                   Other Actions as to any and all Collateral. Each Borrower
further agrees to take any other action reasonably requested by the Bank to
ensure the attachment, perfection and first priority of, and the ability of the
Bank to enforce, the Bank’s security interest in any and all of the Collateral,
including (a) causing the Bank’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the bank to enforce, the
Bank’s security interest in such Collateral, (b) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Bank to enforce, the Bank’s security

 

32


--------------------------------------------------------------------------------



interest in such Collateral, (c) using all commercially reasonable efforts to
obtain governmental and other third party consents and approvals, including any
consent of any licensor, lessor or other Person obligated on Collateral, it
being understood and agreed, however, that any failure to obtain such consents
and approvals may (in accordance with clause (e) of the definition of Eligible
Inventory) result in decreased availability under the Borrowing Base, (d) using
all commercially reasonable efforts to obtain waivers from mortgagees and
landlords in form and substance satisfactory to the Bank, it being understood
and agreed, however, that any failure to obtain such waivers may (in accordance
with clause (c) of the definition of Eligible Inventory) result in decreased
availability under the Borrowing Base, and (e) taking all actions required by
the UCC in effect from time to time or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction. Each Borrower further agrees to indemnify and hold the Bank
harmless against claims of any Persons not a party to this Agreement concerning
disputes arising over the Collateral.

6.7                   Collateral in the Possession of a Warehouseman or Bailee.
If any of the Collateral at any time is in the possession of a warehouseman or
bailee, the Borrowing Agent shall promptly notify the Bank thereof, and, upon
request of the Bank, Borrowers shall use all commercially reasonable efforts to
promptly obtain a Collateral Access Agreement, it being understood and agreed,
however, that any failure to obtain such Collateral Access Agreement may (in
accordance with clause (c) of the definition of Eligible Inventory) result in
decreased availability under the Borrowing Base. The Bank agrees with the
Borrowers that the Bank shall not give any instructions to such warehouseman or
bailee pursuant to such Collateral Access Agreement unless an Event of Default
has occurred and is continuing.

6.8                   Lockbox Arrangement. Each Borrower shall direct all of its
Account Debtors to make all payments on the Accounts directly to a post office
box (the “Lockbox”) designated by, and under the exclusive control of, the Bank.
Pursuant to the Lockbox Agreement, the Borrowing Agent shall establish the
Lockbox and an account (the “Lockbox Account”) in the Borrowing Agent’s name
with the Bank into which all payments received in the Lockbox shall be
deposited, and into which each Borrower will immediately deposit all payments
made for Inventory sold by such Borrower or the performance of services by such
Borrower, and received by such Borrower in the identical form in which such
payments were made, whether by cash or check. If any Borrower, any of its
Subsidiaries or any director, officer, employee, or agent of any such Borrower
or any such Subsidiary, or any other Person acting for or in concert with such
Borrower shall receive any monies, checks, notes, drafts or other payments
relating to or as proceeds of Accounts or other Collateral, such Borrower, such
Subsidiary and each such Person shall receive all such items in trust for, and
as the sole and exclusive property of, the Bank and, immediately upon receipt
thereof, shall remit the same (or cause the same to be remitted) in kind to the
Lockbox Account. The parties agree that all payments made to such Lockbox and
Lockbox Account or otherwise received by the Bank, whether in respect of the
Accounts or as proceeds of other Collateral or otherwise, (a) at all times
following the occurrence of an Event of Default, will be applied on account of
the Revolving Loans in accordance with Section 12.8 of this Agreement, [and (b)
at all other times, subject to final collection and the Bank’s availability
schedule, will be released to the Borrowing Agent’s operating account (Account
No. ________) maintained with the Bank. Each Borrower agrees it shall be jointly
and severally liable for all fees, costs and expenses which the Bank incurs in
connection with opening and maintaining the Lockbox and the Lockbox Account and
depositing for collection by the Bank any check or other item of payment
received by the Bank on account of the Obligations. All of such fees, costs and
expenses shall constitute Obligations hereunder, shall be payable to the Bank by
the Borrowers upon demand, and, until paid, shall bear interest at the Default
Rate. All checks, drafts, instruments and other items of payment or proceeds of
Collateral shall be endorsed by the applicable Borrower or Borrowing Agent to
the Bank, and, if that endorsement of any such item shall not be made for any
reason, the Bank is hereby irrevocably authorized to endorse the same on such
Borrower’s behalf. For the purpose of this Section, each Borrower irrevocably
hereby makes, constitutes and appoints the Bank (and all Persons designated by
the Bank for that purpose) as such Borrower’s true and lawful

 

33


--------------------------------------------------------------------------------



attorney and agent-in-fact (i) to endorse such Borrower’s name upon such items
of payment and/or proceeds of Collateral and upon any Chattel Paper, document,
instrument, invoice or similar document or agreement relating to any Account of
such Borrower or goods pertaining thereto; (ii) to take control in any manner of
any item of payment or proceeds thereof; and (iii) to have access to the
Lockbox, and also, after the occurrence and during the continuance of an Event
of Default any other lockbox or postal box into which any of such Borrower’s
mail is deposited, and open and process all mail addressed to such Borrower and
deposited therein.

6.9                   Letter-of-Credit Rights. If any Borrower at any time is a
beneficiary under a letter of credit now or hereafter issued in favor of such
Borrower in a face amount of $10,000 or more, such Borrower shall promptly
notify the Bank thereof and, at the request and option of the Bank, such
Borrower shall, pursuant to an agreement in form and substance satisfactory to
the Bank, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Bank of the proceeds of any drawing
under the letter of credit, or (ii) arrange for the Bank to become the
transferee beneficiary of the letter of credit, with the Bank agreeing, in each
case, that the proceeds of any drawing under the letter to credit are to be
applied as provided in this Agreement.

6.10                  Commercial Tort Claims. If any Borrower shall at any time
hold or acquire a Commercial Tort Claim seeking damages of $10,000 or more, the
Borrowing Agent or such Borrower shall immediately notify the Bank in writing
signed by the Borrowing Agent or such Borrower of the details thereof and grant
to the Bank in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, in each case in form and
substance satisfactory to the Bank, and shall execute any amendments hereto
deemed reasonably necessary by the Bank to perfect its security interest in such
Commercial Tort Claim.

6.11                  Electronic Chattel Paper and Transferable Records. If any
Borrower at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record”, as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, the Borrowing Agent or the Borrower shall promptly notify
the Bank thereof and, at the request of the Bank, shall take such action as the
Bank may reasonably request to vest in the Bank control under Section 9-105 of
the UCC of such electronic chattel paper or control under Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Bank agrees with
the Borrowers that the Bank will arrange, pursuant to procedures satisfactory to
the Bank and so long as such procedures will not result in the Bank’s loss of
control, for the Borrowers to make alterations to the electronic chattel paper
or transferable record permitted under Section 9-105 of the UCC or, as the case
may be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control.

6.12                  Pledged Equity Interests. With respect to the Pledged
Equity Interests, IntriCon hereby agrees as follows:

(a)          IntriCon shall deliver to Bank (i) simultaneously with or prior to
the execution and delivery of this Agreement, all certificates representing the
Pledged Equity Interests (if any), and (ii) promptly upon the receipt thereof by
or on behalf of IntriCon, all other certificates and instruments constituting
Pledged Equity Interests. Prior to delivery to Bank, all such certificates and
instruments constituting Pledged Equity Interests (or proceeds thereof) shall be
held in trust by IntriCon for the benefit of Bank pursuant hereto. All such
certificates shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Exhibit 6.12(a) attached hereto.

 

34


--------------------------------------------------------------------------------



(b)          If any issuer of Pledged Equity Interests is organized in a
jurisdiction which does not permit the use of certificates to evidence equity
ownership, or if any of the Pledged Equity Interests is at any time not
evidenced by certificates of ownership, then IntriCon shall (i) to the extent
permitted by applicable law, record on the equityholder register or the books of
the issuer the pledge of the Pledged Equity Interests hereunder, (ii) cause the
issuer to execute and deliver to Bank an acknowledgment of such pledge of the
Pledged Equity Interests substantially in the form of Exhibit 6.12(b) annexed
hereto, and (iii) execute any customary pledge forms or other documents
reasonably necessary or appropriate to complete the pledge and give Bank the
right and power to transfer such Pledged Equity Interests in accordance with the
terms hereof.

(c)          If IntriCon shall receive, by virtue of its being or having been
the owner of any Pledged Equity Interests (or any proceeds thereof), any (i)
certificate representing Pledged Equity Interests, including without limitation,
any certificate representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares or membership or equity interests, stock
splits, spin-off or split-off, promissory notes or other instrument; (ii) option
or right, whether as an addition to, substitution for, or an exchange for, any
Pledged Equity Interests or otherwise; (iii) dividends payable in securities; or
(iv) distributions of securities or other equity interests in connection with a
partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then IntriCon shall receive such certificate,
instrument, option, right or distribution in trust for the benefit of Bank,
shall segregate it from IntriCon’s other property and shall deliver it forthwith
to Bank in the exact form received together with any necessary endorsement
and/or appropriate instruments of transfer or assignment duly executed in blank,
substantially in the form provided in Exhibit 6.12(a), to be held by Bank as
Collateral and as further collateral security for the Obligations.

Section 7.

REPRESENTATIONS AND WARRANTIES.

To induce the Bank to make the Loans, each Borrower makes the following
representations and warranties to the Bank, each of which shall survive the
execution and delivery of this Agreement:

7.1                   Corporate Status. The exact legal name of each Borrower is
as set forth in the first paragraph of this Agreement, and no Borrower currently
conducts, nor has it during the last five (5) years conducted, business under
any other name or trade name, other than those names and trade names listed on
Schedule 7.1; and the organizational identification no. and principal place of
business of each Borrower is set forth on Schedule 7.1. Each Borrower (i) is
duly organized and is and shall remain validly existing and in good standing
under the laws of its state of organization, and is and shall remain qualified
to do business as a foreign corporation under the laws of the jurisdictions
listed on Schedule 7.1 and under the laws of each other jurisdiction in which
the failure to be so qualified and in good standing would have a Material
Adverse Effect, and (ii) has and shall maintain all requisite power and
authority, corporate or otherwise, to conduct its business, to own its property,
to execute, deliver and perform all of its obligations under this Agreement and
each of the other Loan Documents, and to grant the Liens on the Collateral
provided by it. No Borrower is (a) an “investment company”, (b) an “investment
adviser”, or (c) a company “controlled” by an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended. Other than
IntriCon Pte Ltd and IntriCon GmbH, there are no Subsidiaries of any Borrower
that are not, themselves, a Borrower hereunder.

 

35


--------------------------------------------------------------------------------



7.2                   Authorization. Each Borrower has full right, power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the other Loan Documents. Each of
IntriCon and ITC has the full right, power and authority to enter into the
Acquisition Agreement and all of the other Acquisition documents and to perform
all of its duties and obligations thereunder. The execution and delivery of this
Agreement and the other Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the organizational documents of
any Borrower. All necessary and appropriate action has been taken on the part of
each Borrower to authorize the execution and delivery of this Agreement and the
Loan Documents.

7.3                   Validity and Binding Nature. This Agreement and the other
Loan Documents are the legal, valid and binding obligations of the each
Borrower, enforceable against each such Borrower in accordance with their terms,
subject to bankruptcy, insolvency and similar laws affecting the enforceability
of creditors’ rights generally and to general principles of equity.

7.4                   Consent; Absence of Breach. The execution, delivery and
performance of this Agreement, the other Loan Documents and any other documents
or instruments to be executed and delivered by each Borrower in connection with
the Loans, and the borrowings by each Borrower hereunder, do not and will not
(a) require any consent, approval, authorization of, or filings with, notice to
or other act by or in respect of, any governmental authority or any other Person
(other than any consent or approval which has been obtained and is in full force
and effect); (b) conflict with (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority, (ii) the organizational documents of the Borrowers, or (iii) any
material agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon any Borrower or any of its Subsidiaries
or any of their respective properties or assets; or (c) require, or result in,
the creation or imposition of any Lien on any asset of any Borrower or any of
its Subsidiaries, other than Liens in favor of the Bank created pursuant to this
Agreement. Without limiting the generality of the foregoing, the Borrowers
specifically represent and warrant to the Bank that the asset purchase and sale
transaction contemplated by the Acquisition Documents will be entered into and
consummated in accordance with applicable law.

7.5                   Ownership of Properties; Liens. No Borrower owns the fee
interest in any real property. Each Borrower is the sole owner all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.

7.6                   Equity Ownership. All issued and outstanding Capital
Securities of each Borrower and each of its Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
other than those in favor of the Bank, if any, and such securities were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities. Except as set forth on Schedule 7.6, as of the date hereof, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Securities of the Borrowers (or any of them) or any
of their respective Subsidiaries. There exists no “adverse claim” within the
meaning of Section 9-102 of the UCC with respect to any of the Pledged Equity
Interests. No Borrower has any outstanding shares of any class of capital stock
or other equity interests which has priority over any other class of capital
stock or other equity interests of such Borrower as to dividends or
distributions or in liquidation.

 

36


--------------------------------------------------------------------------------



7.7                   Intellectual Property. Except as set forth on Schedule
7.7, each Borrower owns and possesses or has a license or other right to use all
Intellectual Property, as are necessary for the conduct of the businesses of
such Borrower as presently conducted, without any infringement upon rights of
others which could reasonably be expected to have a Material Adverse Effect upon
such Borrower, and no material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property nor does such Borrower
know of any valid basis for any such claim.

7.8                   Financial Statements. ITC was formed on April 2, 2007. As
of the date hereof, ITC has not engaged in any business or activity, or entered
into any contract, except the negotiation, execution and delivery of the
Acquisition Agreement, this Agreement and the other Loan Documents to which it
is a party, and activities incidental thereto, nor has ITC incurred any
obligations or liabilities, contingent or otherwise, except under the foregoing
agreements or incidental to the foregoing activities. All financial statements
submitted to the Bank have been prepared in accordance with sound accounting
practices and GAAP on a basis, except as otherwise noted therein, consistent
with the previous fiscal year and present fairly the financial condition of each
Borrower and the results of the operations for each such Borrower as of such
date and for the periods indicated, subject in the case of interim financial
statements, to the absence of footnotes and to normal year-end accruals. Since
the date of the most recent consolidated financial statement submitted by the
Borrowers to the Bank, there has been no change in the financial condition or in
the assets or liabilities of any Borrower having a Material Adverse Effect on
any such Borrower.

7.9                   Litigation and Contingent Liabilities. There is no
litigation, arbitration proceeding, demand, charge, claim, petition or
governmental investigation or proceeding pending, or to the knowledge of any
Borrower, threatened, against any Borrower, which, if adversely determined,
which might reasonably be expected to have a Material Adverse Effect, except as
set forth in Schedule 7.9. Other than any liability incident to such litigation
or proceedings, and except as permitted by Section 9.1, no Borrower has any
material guarantee obligations, Contingent Liabilities, liabilities for taxes,
or any long-term leases or unusual forward or long-term commitments, including
any interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not fully-reflected or fully
reserved for, to the extent required by GAAP, in the most recent audited
financial statements delivered pursuant to Section 8.8(a) or fully-reflected or
fully reserved, to the extent required by GAAP, for in the most recent financial
statements delivered pursuant to Section 8.8(b), except for any such obligations
or liabilities or transactions entered into after the date hereof and after the
date of the most recent financial statements delivered under Section 8.8(a) or
Section 8.8(b) and which will be fully reflected or fully reserved for, to the
extent required by GAAP, on the next set of financial statements to be delivered
by Borrowers under Section 8.8(a) or Section 8.8(b).

7.10                 Event of Default. No Event of Default or Unmatured Event of
Default exists or would result from the incurrence by any Borrower of any of the
Obligations hereunder or under any of the other Loan Document, and no Borrower
is in default (without regard to grace or cure periods) under any other contract
or agreement to which it is a party if the terminations of such contract or
agreement and/or failure of the other party or parties to such contract or
agreement to perform their obligations under such contract or agreement, would
have a Material Adverse Effect.

7.11                 Adverse Circumstances. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or proceeding (or
threatened litigation or proceeding or basis therefor) exists which (a) would
have a Material Adverse Effect, or (b) would constitute an Event of Default or
an Unmatured Event of Default.

 

37


--------------------------------------------------------------------------------



7.12                 Environmental Laws and Hazardous Substances. Except as set
forth on Schedule 7.9, no Borrower has generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Substances, on or off any of the premises of any Borrower (whether or not owned
by it) in any manner which might reasonably be expected to have a Material
Adverse Effect upon any Borrower. Each Borrower will comply in all material
respects with all Environmental Laws and will obtain all licenses, permits
certificates, approvals and similar authorizations thereunder. Except as could
not reasonably be expected to have a Material Adverse Effect, there has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or,
to the best of each Borrower’s knowledge, threatened. Each Borrower shall notify
the Bank in writing in five business days upon receiving actual notice of any
investigation, proceeding, complaint, order, directive, claim, or citation and
shall take prompt and appropriate actions to respond thereto, with respect to
any non-compliance with, or violation of, the requirements of any Environmental
Law by any Borrower or the release, spill or discharge, threatened or actual, of
any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Material or any other environmental, health or safety matter, which might
reasonably be expected to have a Material Adverse Effect upon any Borrower.
Except as set forth on Schedule 7.9, no Borrower has, to the best of each
Borrower’s knowledge, any material liability, contingent or otherwise, in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Substances or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material. Each
Borrower further agrees to allow the Bank or its agent access to the properties
of such Borrower and its respective Subsidiaries to confirm compliance with all
Environmental Laws, and the applicable Borrower shall, following determination
by the Bank that there is non-compliance, or any condition which requires any
action by or on behalf of such Borrower in order to avoid any non-compliance,
with any Environmental Law, at such Borrower’s sole expense, cause an
independent environmental engineer acceptable to the Bank to conduct such tests
of the relevant site as are appropriate, and prepare and deliver a report
setting forth the result of such tests, a proposed plan for remediation as is
required under applicable Environmental Laws and an estimate of the costs
thereof.. This Section 7.12 shall constitute the only representations that are
made by each Borrower with respect to Environmental Laws and Hazardous
Substances.

7.13                 Solvency, etc. As of the date hereof, and immediately prior
to and after giving effect to the payment of the purchase price under the
Acquisition Agreement, the issuance of each Letter of Credit and each Loan
hereunder and the use of the proceeds thereof, (a) the fair value of each
Borrower’s assets is greater than the amount of its liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated as required under the Section 548 of the Bankruptcy
Code, (b) the present fair saleable value of each Borrower’s assets is not less
than the amount that will be required to pay the probable liability on its debts
as they become absolute and matured, (c) each Borrower is able to realize upon
its assets and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) no Borrower intends to, nor believes that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature, and
(e) no Borrower is engaged in business or a transaction, and is not about to
engage in business or a transaction, for which its property would constitute
unreasonably small capital.

7.14                 ERISA Obligations. All Employee Plans of each Borrower meet
the minimum funding standards of Section 302 of ERISA and 412 of the Internal
Revenue Code where applicable, and each such Employee Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Plans and no “Reportable Event” or “Prohibited Transaction” (as such
terms are defined in ERISA), has occurred with respect to any such Employee
Plans, unless approved by the appropriate governmental agencies. Each Borrower
has promptly paid and discharged all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed might result in the
imposition of a Lien against any of its properties or assets.

 

38


--------------------------------------------------------------------------------



7.15                 Labor Relations. Except as could not reasonably be expected
to have a Material Adverse Effect, (i) there are no strikes, lockouts or other
labor disputes against any Borrower or, to the best knowledge of each Borrower,
threatened, (ii) hours worked by and payment made to employees of any Borrower
have not been in violation of the Fair Labor Standards Act or any other
applicable law, and (iii) no unfair labor practice complaint is pending against
any Borrower or, to the best knowledge of each Borrower, threatened before any
governmental authority.

7.16                 Security Interest. This Agreement creates a valid security
interest in favor of the Bank in the Collateral and, when properly perfected by
filing in the appropriate jurisdictions, or by possession or Control of such
Collateral by the Bank or delivery of such Collateral to the Bank, shall
constitute a valid, perfected, first-priority security interest in such
Collateral except for Permitted Liens.

7.17                 Lending Relationship. The relationship hereby created
between the Borrower and the Bank is and has been conducted on an open and arm’s
length basis in which no fiduciary relationship exists, and no Borrower has
relied and is not relying on any such fiduciary relationship in executing this
Agreement and in consummating the Loans. The Bank represents that it will
receive any Note payable to its order as evidence of a bank loan.

7.18                 Business Loan. The Loans, including interest rate, fees and
charges as contemplated hereby, (i) are business loans within the purview of 815
ILCS 205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, any Borrower or any property
securing the Loans.

7.19                 Taxes. Each Borrower has timely filed all federal, state
and local tax returns and reports required by law to have been filed by it and
has paid all taxes, governmental charges and assessments due and payable with
respect to such returns, except any such taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books, or are insured against or bonded over to the satisfaction of the Bank,
and the contesting of such payment does not create a Lien on the Collateral
which is not a Permitted Lien. As of the Closing Date, except as set forth on
Schedule 7.19, there is no controversy or objection pending, or to the knowledge
of any Borrower, threatened in respect of any tax returns of any Borrower. Each
Borrower has made adequate reserves on its books and records in accordance with
GAAP for all taxes that have accrued but which are not yet due and payable.

7.20                 Compliance with Regulations U and X. No portion of the
proceeds of the Loans shall be used by any Borrower or any Subsidiary Affiliate
of any Borrower, either directly or indirectly, for the purpose of purchasing or
carrying any margin stock, within the meaning of Regulation U or Regulation X as
adopted by the Board of Governors of the Federal Reserve System or any successor
thereto.

7.21                 Governmental Regulation. No Borrower, nor any of its
Subsidiaries or any other Obligors are, or after giving effect to any loan, will
be, (a) subject to regulation under the ICC Termination Act of 1995 or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur indebtedness for borrowed money; (b) a “holding
company” or a “subsidiary company” or an “affiliate” of a “holding company” or
of a “subsidiary company” of a “holding company”, within the meaning of the
Energy Policy Act of 2005 or (c) a “public utility” within the meaning of the
Federal Power Act, as amended.

 

39


--------------------------------------------------------------------------------



7.22                 Bank Accounts. All Deposit Accounts and operating bank
accounts of each Borrower are located at the Bank and no Borrower has other
Deposit Accounts except those listed on Schedule 7.22 attached hereto and those
opened after the Closing Date in accordance with Section 9.12 of this Agreement
below.

7.23                 Place of Business. The principal places of business and
books and records of each Borrower is set forth in the signature page to this
Agreement, and the location of all Collateral, if other than at such principal
places of business, is as set forth on Schedule 7.23 attached hereto and made a
part hereof, and as updated from time to time pursuant to the following
sentence. Each Borrower or the Borrowing Agent shall promptly notify the Bank of
any change in such locations. No Borrower will remove or permit the Collateral
to be removed from such locations without at least sixth (60) days prior written
notice to the Bank in connection with the establishment of a new business
location by Borrowers within the United States as contemplated by and in
accordance with the previous sentence, except for transfers from one Collateral
location of Borrowers disclosed to the Bank to another disclosed Collateral
location of Borrowers and for Collateral sold in compliance with Section 6.2 of
this Agreement, it being understood and agreed, however, that any such
relocation may (in accordance with clause (c) of the definition of Eligible
Inventory) result in decreased availability under the Borrowing Base unless the
Borrowers have delivered to the Bank a Collateral Access Agreement covering such
new location.

7.24                 Complete Information. This Agreement and all financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials and information heretofore or contemporaneously herewith
furnished in writing by the Borrowers (or any of them) to the Bank for purposes
of, or in connection with, this Agreement and the transactions contemplated
hereby is, and all written information hereafter furnished by or on behalf of
the Borrowers (or any of them) to the Bank pursuant hereto or in connection
herewith will be, true and accurate in every material respect on the date as of
which such information is dated or certified, and none of such information is or
will be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Bank that any projections and forecasts provided by the
Borrowers (or any of them) are based on good faith estimates and assumptions
believed by the Borrowers to be reasonable as of the date of the applicable
projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts may differ from projected or
forecasted results).

 

7.25

[RESERVED].

 

7.26

Internal Controls.

(a)          IntriCon has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), which (i) are designed
to ensure that material information relating to the Borrowers is made known to
IntriCon’s principal executive officer and its principal financial officer or
persons performing similar functions by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (ii) have been evaluated for effectiveness as a
date within ninety (90) days prior to the filing of such Borrower’s most recent
annual or quarterly report filed with the Securities Exchange Commission; and
(iii) are effective in all material respects to perform the functions for which
they were established;

(b)          Based on the evaluation of its internal control over financial
reporting, as defined in Exchange Act Rule 13a-15(f), such Borrower is not aware
of (i) any significant deficiency or material weakness in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect IntriCon’s ability to record, process, summarize and
report financial data or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in such Borrower’s
internal control over financial reporting; and

 

40


--------------------------------------------------------------------------------



(c)          Since the date of the most recent evaluation of its internal
control over financial reporting, as defined above, there have been no changes
in internal controls over financial reporting that have materially affected, or
are reasonably likely to materially affect, internal controls over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses.

7.27                 Insurance. Schedule 7.27 correctly describes all of the
insurance policies maintained by Borrowers as of the date hereof, including the
carriers thereof, and the types of coverage and insured amounts covered thereby.

7.28                 Pledged Equity Interests. All of the Pledged Equity
Interests are duly authorized and validly issued capital stock or membership
interests (as applicable) of the applicable Pledged Entity, are fully paid and
nonassessable and are not subject to the preemptive rights of any Person. All of
the Pledged Equity Interests were issued pursuant to a valid exemption from the
registration requirements of the Securities Act of 1933, as amended, and fully
comply with any and all applicable state securities laws. No authorization,
approval or action by, and no notice or filing with any governmental authority
or with the issuer of any Pledged Equity Interests is required either (i) for
the pledge of the Pledged Equity Interests made by IntriCon hereunder or for the
granting of the security interest therein by IntriCon pursuant to this
Agreement, or (ii) for the exercise by Bank of its rights and remedies hereunder
with respect to the Pledged Equity Interests (except as may be required by laws
affecting the offering and sale of securities). This Agreement creates a valid
security interest in favor of Bank in the Pledged Equity Interests. The taking
of possession by Bank of the certificates (if any) evidencing the Pledged Equity
Interests will perfect and establish the first priority of Bank’s security
interest in such certificated Pledged Equity Interests. The filing of a UCC
Financing Statement describing the Pledged Equity Interests with the Secretary
of State of Pennsylvania will perfect the Bank’s security interest in any
uncertificated Pledged Equity Interests, and furthermore, the execution of a
written agreement by the issuer of each such uncertificated Pledged Equity
Interest that it will comply with instructions originated by the Bank with
respect to any such uncertificated Pledged Equity Interests issued by it without
further consent by IntriCon will establish “control” (as defined in the UCC) by
the Bank over any such uncertificated Pledged Equity Interest and perfect and
establish the first priority of Bank’s security interest in such uncertificated
Pledged Equity Interests. No action other than obtaining possession of the
certificates representing all certificated Pledged Equity Interests and
obtaining “control” over all uncertificated Pledged Equity Interests as
described in the foregoing sentences is necessary to perfect or otherwise
protect the Bank’s security interest in the Pledged Equity Interests. Schedule
7.28 attached hereto sets forth a statement of the authorized, issued and
outstanding capital stock of the Pledged Entities and, the owners of such
capital stock. None of the issued and outstanding capital stock of the Pledged
Entities that are owned by IntirCon are subject to any vesting, redemption, or
repurchase agreement, and there are no warrants or options outstanding with
respect to such capital stock.

7.29                 Acquisition. Set forth on Schedule 7.29 is an accurate and
complete list of all of the material Acquisition Documents. Except as set forth
on Schedule 7.29, the Acquisition Documents have not been amended, modified,
revoked or rescinded since their respective dates of execution, and none of the
conditions to the obligations of the respective parties to the Acquisition
Documents have been waived by any such party. Subject to the qualifications
contained therein (including knowledge qualifiers), the representations and
warranties of IntriCon and ITC, and, to the best of the IntriCon’s and ITC’s
knowledge, of each other party contained in the Acquisition Documents are true
and correct in all

 

41


--------------------------------------------------------------------------------



material respects. All transactions described in the Acquisition Documents that
are to occur prior to the date hereof have been consummated in all material
respects in accordance with the terms and provisions thereof, and, except as set
forth in Schedule 7.29, the only condition to the consummation of the
contemplated asset purchase and sale transaction in accordance with the
Acquisition Documents remaining to be satisfied thereunder (which condition will
be satisfied contemporaneously with the funding of the initial Revolving Loan
and Term Loan hereunder) is the delivery of funds sufficient to pay the purchase
price required to be paid under the Acquisition Documents. The purchase price
that is payable under the Acquisition Agreement does not exceed $4,500,000.

Section 8.

AFFIRMATIVE COVENANTS.

8.1                 Compliance with Bank Regulatory Requirements; Increased
Costs. If the Bank shall reasonably determine that any Regulatory Change, or
compliance by the Bank or any Person controlling the Bank with any request or
directive (whether or not having the force of law) of any governmental
authority, central bank or comparable agency has or would have the effect of
reducing the rate of return on the Bank’s or such controlling Person’s capital
as a consequence of the Bank’s obligations hereunder or under any Letter of
Credit to a level below that which the Bank or such controlling Person could
have achieved but for such Regulatory Change or compliance (taking into
consideration the Bank’s or such controlling Person’s policies with respect to
capital adequacy) by an amount deemed by the Bank or such controlling Person to
be material or would otherwise reduce the amount of any sum received or
receivable by the Bank under this Agreement or under any Note with respect
thereto, then from time to time, upon demand by the Bank (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), the Borrowers shall pay
directly to the Bank or such controlling Person such additional amount as will
compensate the Bank for such increased cost or such reduction, so long as such
amounts have accrued on or after the day which is one hundred eighty days (180)
days prior to the date on which the Bank first made demand therefor.

8.2                 Borrowers’ Existence. Each Borrower shall at all times (a)
preserve and maintain its existence and good standing in the jurisdiction of its
organization, (b) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which such Borrower is presently conducting. If any Borrower does not have an
Organizational Identification Number and later obtains one, such Borrower shall
promptly notify the Bank of such Organizational Identification Number. No
Borrower shall form or otherwise acquire a new Subsidiary without the prior
written consent of the Bank.

8.3                 Compliance With Laws. Each Borrower shall use the proceeds
of the Loans for the purposes permitted in Sections 2.1(a) and 2.2(a) (as
applicable) and not in contravention of any requirements of law (except to the
extent no Material Adverse Effect would result from any such contravention) and
not in violation of this Agreement, and shall comply, and cause each Subsidiary
to comply, in all respects, including the conduct of its business and operations
and the use of its properties and assets, with all applicable laws, rules,
regulations, decrees, orders, judgments, licenses and permits, except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect. In addition, and without limiting the foregoing sentence, each Borrower
shall (a) ensure, and cause each Subsidiary to ensure, that no Person who owns a
controlling interest in or otherwise controls any Borrower or any Subsidiary is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(b) not use or permit the use of the proceeds of the Loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause each Subsidiary to comply,
with all applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.
The Acquisition shall be consummated in accordance with the terms and conditions
of the Acquisition Documents and all applicable laws.

 

42


--------------------------------------------------------------------------------



8.4                 Payment of Taxes and Liabilities. The Borrowers jointly and
severally agree to pay, and cause each Subsidiary to pay, and discharge, prior
to delinquency and before penalties accrue thereon, all property and other
taxes, and all governmental charges or levies against it or any of the
Collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require the
Borrowers (or any of them) or any respective Subsidiary to pay any such tax or
charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any of the Collateral, such contest proceedings stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim.

8.5                 Maintain Property. Each Borrower shall at all times
maintain, preserve and keep its plant, properties and Equipment, including any
Collateral, in good repair, working order and condition, normal wear and tear
excepted, and shall from time to time make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained.

8.6                 Maintain Insurance. Each Borrower shall at all times
maintain, and cause each Subsidiary to maintain, with insurance companies
reasonably acceptable to the Bank, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
including employers’, public and professional liability risks and business
interruption, as is customarily maintained by companies similarly situated, and
shall have insured amounts no less than, and deductibles no higher than, are
reasonably acceptable to the Bank. Each Borrower shall furnish to the Bank a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by such Borrower, which shall be reasonably acceptable in
all respects to the Bank. Each Borrower shall cause each issuer of an insurance
policy to provide the Bank with an endorsement (i) showing the Bank as mortgagee
and loss payee with respect to each policy of property or casualty insurance and
naming the Bank as an additional insured with respect to each policy of
liability insurance; and (ii) providing that thirty (30) days notice will be
given to the Bank prior to any cancellation of, material reduction or change in
coverage provided by or other material modification to such policy. Each
Borrower shall execute and deliver to the Bank a collateral assignment, in form
and substance satisfactory to the Bank, of each business interruption insurance
policy maintained by such Borrower.

In the event any Borrower either fails to provide the Bank with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Bank, without waiving
or releasing any obligation or default by such Borrower hereunder, may at any
time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto, which the Bank deems advisable. This insurance coverage (a)
may, but need not, protect such Borrower’s interests in such property, including
the Collateral, and (b) may not pay any claim made by, or against, such Borrower
in connection with such property, including the Collateral. Such Borrower may
later cancel any such insurance purchased by the Bank, but only after providing
the Bank with evidence that such Borrower has obtained the insurance coverage
required by this Section. If the Bank purchases insurance for the Collateral,
such Borrower will be responsible for the costs of that insurance, including
interest and any other charges that may be imposed with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the principal amount of
the Loans owing hereunder. The costs of the insurance may be more than the cost
of the insurance such Borrower may be able to obtain on its own.

 

43


--------------------------------------------------------------------------------



8.7                 ERISA Liabilities; Employee Plans. Each Borrower shall (i)
keep in full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without material liability to such
Borrower; (ii) make contributions to all of such Employee Plans in a timely
manner and in a sufficient amount to comply with the standards of ERISA;
including the minimum funding standards of ERISA; (iii) comply with all material
requirements of ERISA which relate to such Employee Plans; (iv) notify the Bank
immediately upon receipt by such Borrower of any notice concerning the
imposition of any withdrawal liability or of the institution of any proceeding
or other action which may result in the termination of any such Employee Plans
or the appointment of a trustee to administer such Employee Plans; (v) promptly
advise the Bank of the occurrence of any “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), with respect to any such
Employee Plans; and (vi) amend any Employee Plan that is intended to be
qualified within the meaning of Section 401 of the Internal Revenue Code of 1986
to the extent necessary to keep the Employee Plan qualified, and to cause the
Employee Plan to be administered and operated in a manner that does not cause
the Employee Plan to lose its qualified status.

8.8                 Financial Statements. Each Borrower shall at all times
maintain a standard and modern system of accounting, on the accrual basis of
accounting and in all respects in accordance with GAAP, and shall furnish to the
Bank or its authorized representatives such information regarding the business
affairs, operations and financial condition of such Borrower, including:

(a)          promptly when available, and in any event, within ninety (90) days
after the close of each of its fiscal years, a copy of (i) the annual audited
consolidated financial statements of Borrowers and their Subsidiaries, including
consolidated balance sheet, statement of income and retained earnings, statement
of cash flows for the fiscal year then ended and such other information
(including nonfinancial information) as the Bank may reasonably request, in
reasonable detail, prepared and certified, without adverse reference to going
concern value and without qualification, by Virchow, Krause & Company LLP, or
another independent auditor of recognized standing selected by the Borrowers and
reasonably acceptable to the Bank and (ii) a consolidating balance sheet of the
Borrowers and their Subsidiaries as of the end of each of its fiscal years and
consolidating statements of earnings and cash flows for the Borrowers and their
Subsidiaries for each of its fiscal years, certified as true and correct by each
Borrower’s treasurer or chief financial officer;

(b)          promptly when available, and in any event, within thirty (30) days
following the end of each calendar month (or in the case of any month that is
the last month in a fiscal quarter, forty-five (45) days), other than the last
fiscal month in any fiscal year, a copy of the consolidated and consolidating
balance sheets and income statement of the Borrowers and their respective
Subsidiaries for the calendar month then ended and such other information
(including nonfinancial information) as the Bank may reasonably request, in
reasonable detail, prepared and certified as true and correct by each Borrower’s
treasurer or chief financial officer;

(c)          within ten (10) days after the filing due date (as such date may be
extended in accordance with properly granted extensions) each year, a signed
copy of the complete federal and state income tax returns filed with the
Internal Revenue Service and applicable state taxing authorities by each
Borrower; and

 

44


--------------------------------------------------------------------------------



(d)          promptly after the sending or filing thereof, copies of all regular
and periodic reports which any Borrower shall file with the Securities and
Exchange Commission or any national securities exchange.

No change with respect to such accounting principles shall be made by the
Borrowers (or any of them) without giving prior notification to the Bank. Each
Borrower represents and warrants to the Bank that the financial statements
delivered to the Bank at or prior to the execution and delivery of this
Agreement and to be delivered at all times thereafter accurately reflect and
will accurately reflect the financial condition of such Borrower in accordance
with GAAP, subject in the case of interim statements to the absence of footnotes
and to normal year-end adjustments.

8.9                 Management Letters; Supplemental Financial Statements. Each
Borrower shall immediately upon receipt thereof, provide to the Bank copies of
management letters and other interim and supplemental reports if any, submitted
to such Borrower by independent accountants in connection with any annual,
interim or special audit or review of the books of such Borrower.

8.10               Borrowing Base Certificate. The Borrowing Agent shall, within
thirty (30) days after the end of each month, deliver to the Bank a Borrowing
Base Certificate dated as of the last Business Day of such month (or as of the
Business Day immediately prior to the date of such request, as applicable),
certified as true and correct by an authorized representative of the Borrowing
Agent and acceptable to the Bank in its sole and absolute discretion; provided,
however, at any time an Event of Default exists, the Bank may require the
Borrowing Agent to deliver Borrowing Base Certificates more frequently.

8.11               Aged Accounts Schedule. The Borrowing Agent shall, within
thirty (30) days after the end of each month, deliver to the Bank a consolidated
aged schedule of the Accounts of each Borrower, listing the name and amount due
from each Account Debtor and showing the aggregate amounts due from (a) 0-30
days, (b) 31-60 days, (c) 61-90 days and (d) more than 90 days, and certified as
accurate by such Borrower’s treasurer or chief financial officer.

8.12               Inventory Reports. The Borrowing Agent shall, within thirty
(30) days after the end of each month, deliver to the Bank a consolidated
inventory report, certified as accurate by each Borrower’s treasurer or chief
financial officer, and within each such time as the Bank may reasonably specify,
such other schedules and reports as the Bank may require.

8.13               Covenant Compliance Certificate. The Borrowers shall,
contemporaneously with the furnishing of the financial statements pursuant to
Section 8.8, deliver to the Bank a duly completed compliance certificate (in
substantially the form attached hereto as Exhibit 8.14), dated the date of such
financial statements and certified as true and correct by an appropriate officer
of each Borrower, containing a computation of each of the financial covenants
set forth in Section 10 and stating that no Borrower has become aware of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such Event of Default or Unmatured Event of
Default describing it and the steps, if any, being taken to cure it.

8.14                 Collateral Inspections; Field Audits. Each Borrower shall
permit the Bank to inspect the Inventory, other Tangible Assets and/or other
business operations of such Borrower and each Subsidiary, to perform appraisals
of the Equipment of such Borrower and each Subsidiary, and to inspect, audit,
check and make copies of, and extracts from, the books, records, computer data,
computer programs, journals, orders, receipts, correspondence and other data
relating to Inventory, Accounts and any other Collateral, the results of which
must disclose compliance by Borrowers with all of the terms and provisions of
this Agreement and not disclose the existence of any Event of Default. All such
inspections or audits by the Bank shall be at such Borrower’s sole expense,
provided, however, that so long as no Event of Default or Unmatured Event of
Default exists, such Borrower shall not be required to reimburse the Bank for
more than one (1) inspection or audit each fiscal year.

 

45


--------------------------------------------------------------------------------



8.15                Other Reports. Each Borrower shall, within such period of
time as the Bank may specify, deliver to the Bank such other schedules and
reports as the Bank may reasonably require.

8.16                Collateral Records. Each Borrower shall keep full and
accurate books and records relating to the Collateral and place a legend, in
form and content acceptable to the Bank, on all Chattel Paper created by such
Borrower indicating that the Bank has a Lien in such Chattel Paper. IntriCon
shall cause each issuer of Pledged Equity Interests to mark its books and
records to reflect the security interest granted to the Bank pursuant to this
Agreement.

8.17                Intellectual Property. Each Borrower shall maintain,
preserve and renew all Intellectual Property necessary for the conduct of its
business as and where the same is currently located as heretofore or as
hereafter conducted by it.

8.18                Notice of Proceedings. Each Borrower, promptly upon becoming
aware, shall give written notice to the Bank of any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by such
Borrower to the Bank which has been instituted or, to the knowledge of such
Borrower, is threatened against such Borrower or any of its Subsidiaries or to
which any of their respective properties is subject which might reasonably be
expected to have a Material Adverse Effect.

8.19                Notice of Event of Default or Material Adverse Effect. Each
Borrower shall, immediately after the commencement thereof, give notice to the
Bank in writing of the occurrence of any Event of Default or any Unmatured Event
of Default, or the occurrence of any condition or event having a Material
Adverse Effect.

8.20                Environmental Matters. If any release or threatened release
or other disposal, in each case not in compliance with applicable Environmental
Laws of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Borrower or any of its Subsidiaries, the
applicable Borrower shall, or shall cause the applicable Subsidiary to, comply
with applicable Environmental Laws with respect to any non-compliance.. Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each Subsidiary to, comply with any Federal or state judicial or administrative
order requiring the performance at any real property of such Borrower or any
respective Subsidiary of activities in response to the release or threatened
release of a Hazardous Substance. To the extent that the transportation of
Hazardous Substances is permitted by this Agreement, each Borrower shall, and
shall cause its Subsidiaries to, dispose of such Hazardous Substances, or of any
other wastes, only at licensed disposal facilities operating in compliance with
Environmental Laws.

 

8.21

[RESERVED]

8.22                Banking Relationship. Each Borrower covenants and agrees, at
all times during the term of this Agreement, to utilize the Bank as its primary
bank of account and depository for all financial services, including all
receipts, disbursements, cash management and related service.

8.23                Non-Use Fee. Each Borrower jointly and severally agrees to
pay to the Bank a non-use fee equal to one-quarter of one percent (0.25%) of the
total of (a) the Revolving Loan Commitment, minus (b) the sum of (i) the daily
average of the aggregate principal amount of all Revolving Loans outstanding,
plus (ii) the daily average of the aggregate amount of the Letter of Credit
Obligations, which non- use fee shall be (A) calculated on the basis of a year
consisting of 360 days, (B) paid for the actual number of days elapsed, and (C)
payable quarterly in arrears on the last day of each calendar quarter,
commencing on June 30, 2007, and on the Revolving Loan Maturity Date.

 

46


--------------------------------------------------------------------------------



8.24                Interest Rate Protection. Each Borrower agrees to enter
into, not later than forty-five (45) days after the date hereof, a Hedging
Agreement with a term of at least three (3) years on an ISDA standard form to
hedge the interest rate with respect to not less than $4,000,000 of the Loans,
in form and substance reasonably satisfactory to the Bank.

8.25                Annual Projections. Promptly when available and in any event
not later than thirty (30) days prior to the end of the fiscal year of
Borrowers, IntriCon shall furnish to Bank detailed projections for the next
fiscal year setting forth projected income and cash flow for each month, the
monthly operating budget, the monthly balance sheet, and the monthly borrowing
availability of Borrowers, all on a consolidated basis, accompanied by a
certificate of IntriCon’s chief financial officer, countersigned by such
Borrower’s chief executive officer, stating (a) the assumptions on which the
projections were prepared, (b) that the assumptions, except as otherwise noted,
were prepared on a consistent basis with the operation of Borrowers’ business
during the immediately preceding fiscal year and with factors known to exist as
of the date of the certificate or reasonably anticipated to exist during the
periods covered by the projections, and (c) that the officers signing the
certificate have no reason to believe that the projections are incorrect or
misleading in any material respect.

 

8.26

[RESERVED]  

Section 9.

NEGATIVE COVENANTS.

9.1                  Debt. No Borrower shall, either directly or indirectly,
create, assume, incur or have outstanding any Debt (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any debt or obligation of any other Person, except:

(a)          the Obligations under this Agreement and the other Loan Documents;

(b)          obligations of the Borrowers (or any of them) for Taxes,
assessments, municipal or other governmental charges;

(c)          obligations of the Borrowers (or any of them) for accounts payable,
other than for money borrowed, incurred in the ordinary course of business;

(d)          Hedging Obligations incurred in favor of the Bank or an Affiliate
thereof for bona fide hedging purposes and not for speculation;

(e)          purchase money Debt and Capitalized Lease Obligations incurred to
acquire Equipment or other fixed assets, whether payable currently or in the
future, provided that the amount of such Debt incurred shall not exceed (i) Two
Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00) in the
aggregate during calendar year 2007, or (ii) Three Million and 00/100 Dollars
($3,000,000.00) in the aggregate during calendar year 2008, or any calendar year
thereafter.

(f)           Debt described on Schedule 9.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;

(g)          Debt incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

47


--------------------------------------------------------------------------------



(h)          Debt consisting of guarantees by any Borrower(s) of the Debt of any
other Borrower(s) so long as the Debts so guaranteed are otherwise permitted
under this Section 9.1; and

(i)           Subordinated Debt.

9.2                   Encumbrances. No Borrower shall, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Lien or
charge of any kind or character upon any asset of any Borrower, whether owned at
the date hereof or hereafter acquired, except for Permitted Liens and Liens in
favor of Bank to secure the Obligations. Without limiting the generality of the
foregoing, each Borrower specifically agrees that it will not pledge to any
Person other than the Bank, or otherwise permit to exist any Lien against, any
of its capital stock or other equity interests (if any) in IntriCon Pte Ltd or
IntriCon GmbH.

9.3                   Investments. No Borrower shall, either directly or
indirectly, make or have outstanding any Investment, except:

(a)          equity contributions by any Borrower to any other Borrower

(b)          guarantees by Borrower(s) of the Debts of other Borrower(s)
permitted under Section 9.1(h) above;

(c)          Cash Equivalent Investments;

(d)          Equity and/or debt securities issued by any Account Debtors of
Borrowers in the course of any proceedings regarding such Account Debtors under
the Bankruptcy Code in satisfaction of Borrowers’ claims against such Account
Debtors ; and

(e)          Investments listed on Schedule 9.3 as of the date hereof;

provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements.

9.4                   Transfer; Merger; Sales. No Borrower shall, nor permit any
Subsidiary to, whether in one transaction or a series of related transactions,
(a) be a party to any merger or consolidation, or purchase or otherwise acquire
all or substantially all of the assets or any Capital Securities of any class
of, or any partnership or joint venture interest in, any other Person, except
for (i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Borrower into any other Borrower; (ii) any such purchase
or other acquisition by any Borrower of the assets or equity interests of any
other Borrower, (b) sell, transfer, convey or lease all or any substantial part
of its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary), except for asset dispositions permitted pursuant to Section
6.2, or (c) sell or assign, with or without recourse, any receivables.

9.5                   Issuance of Capital Securities. No Borrower shall and
shall not permit any Subsidiary to, issue any Capital Securities other than (a)
any issuance of shares of the such Borrower’s common Capital Securities pursuant
to any employee or director option program, benefit plan or compensation
program, or (b) any issuance of Capital Securities by a Subsidiary to the
applicable Borrower or another Subsidiary to such Borrower in accordance with
Section 9.6.

 

48


--------------------------------------------------------------------------------



9.6                   Distributions. No Borrower shall and shall not permit any
Subsidiary to, (a) make any distribution or dividend (other than stock
dividends), whether in cash or otherwise, to any of its equityholders, (b)
purchase or redeem any of its equity interests or any warrants, options or other
rights in respect thereof, (c) pay any management fees or similar fees to any of
its equityholders or any Affiliate thereof, (d) pay or prepay interest on,
principal of, premium, if any, redemption, conversion, exchange, purchase,
retirement, defeasance, sinking fund or any other payment in respect of any
Subordinated Debt except if, as and to the extent permitted by the applicable
subordination agreement or subordination provisions governing the subordination
of such Subordinated Debt in favor of the Obligations, or (e) set aside funds
for any of the foregoing. Notwithstanding the foregoing, any Subsidiary may pay
dividends or make other distributions to the applicable Borrower.

9.7                   Transactions with Affiliates. Except as set forth on
Schedule 9.7, no Borrower shall, directly or indirectly, enter into or permit to
exist any transaction with any of its Affiliates or with any director, officer
or employee of any Borrower other than (i) programs relating to the Capital
Securities of IntriCon established for the employees, officers and/or directors
of Borrowers and their Subsidiaries which are approved by IntriCon’s board of
directors and fully disclosed to the Bank, (ii) payment of salaries, bonuses and
other compensation to the employees, directors and officers of Borrowers and
their Subsidiaries in the ordinary course of business consistent with past
practices, (iii) loans and advances to employees and officers in an aggregate
principal amount of $25,000 outstanding at any one time and (iv) any other
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of any such Borrower and upon fair and reasonable
terms which are fully disclosed to the Bank and are no less favorable to such
Borrower than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate of such Borrower. Notwithstanding anything to
the contrary contained in this Section or otherwise in this Agreement or any
other Loan Document, nothing contained herein or therein shall be deemed to
prohibit Borrowers from accepting collections from the Account Debtors of its
non-Borrower foreign Subsidiaries and remitting such collections (but only such
collections) to such non-Borrower foreign Subsidiaries for the purposes of
facilitating payment by and collection from such Account Debtors obligated to
such non-Borrower foreign Subsidiaries, which transactions shall be reflected on
the books and records of Borrowers and their Subsidiaries as the creation of
intercompany Accounts owing from Borrowers to the applicable non-Borrower
foreign Subsidiaries and the subsequent satisfaction and payment of such
intercompany Accounts, all in the ordinary course of business consistent with
the past practices of Borrowers and their non-Borrower foreign Subsidiaries with
respect to such matters.

9.8                   Unconditional Purchase Obligations. No Borrower shall and
shall not permit any Subsidiary to, enter into or be a party to any contract for
the purchase of materials, supplies or other property or services if such
contract requires that payment be made by it regardless of whether delivery is
ever made of such materials, supplies or other property or services.

9.9                   Cancellation of Debt. No Borrower shall and shall not
permit any Subsidiary to, cancel any claim or debt owing to it, except for (i)
trade or volume discount, allowance, discount, rebate or adjustment granted to
Account Debtors in the ordinary course of such Borrower’s business consistent
with past practices and (ii) other cancellations for reasonable consideration or
in the ordinary course of business.

9.10                 Inconsistent Agreements. No Borrower shall and shall not
permit any Subsidiary to, enter into any agreement containing any provision
which would (a) be violated or breached by any borrowing by any Borrower
hereunder or by the performance by any Borrower or any Subsidiary of any of its
Obligations hereunder or under any other Loan Document, (b) prohibit any
Borrower or any Subsidiary from granting to the Bank a Lien on any of its assets
or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make

 

49


--------------------------------------------------------------------------------



other distributions to any Borrower or any other Subsidiary, or pay any Debt
owed to any Borrower or any other Subsidiary, (ii) make loans or advances to any
Borrower or any other Subsidiary, or (iii) transfer any of its assets or
properties to any Borrower or any other Subsidiary, other than (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the assets of any Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary to
be sold and such sale is permitted hereunder, (B) restrictions or conditions
imposed by any agreement relating to purchase money Debt, Capital Leases and
other secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt, and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

9.11                 Use of Proceeds. Neither the Borrowers nor any of their
respective Subsidiaries or Affiliates shall use any portion of the proceeds of
the Loans, either directly or indirectly, for the purpose of purchasing any
securities underwritten by ABN AMRO Incorporated, LaSalle Bank Financial
Services, Inc., or any other Affiliate of the Bank.

9.12                 Bank Accounts. No Borrower shall establish any new Deposit
Accounts or other bank accounts, other than Deposit Accounts or other bank
accounts established at or with the Bank, without the prior written consent of
the Bank.

9.13                 Business Activities; Change of Legal Status and
Organizational Documents. No Borrower shall and shall not permit any Subsidiary
to, (a) engage in any line of business other than the businesses engaged in on
the date hereof and businesses reasonably related thereto, (b) change its name,
its Organizational Identification Number, if it has one, its type of
organization, or its jurisdiction of organization without giving at least sixty
(60) days prior notice of such change to the Bank, provided, however, that ITC
may change its name to IntriCon Tibbetts Corporation so long as the documents,
certificates and other evidence of such name change is promptly delivered to the
Bank, or (c) permit its charter, bylaws or other organizational documents to be
amended or modified in any way which could reasonably be expected to materially
adversely affect the interests of the Bank.

9.14                 Modification of Applicable Agreements. Promptly upon
execution thereof, each Borrower will deliver to the Bank a true and correct
copy of any and all amendments, restatements, replacements, extensions,
supplements or other modifications of any Applicable Agreement, provided,
however, each Borrower agrees that it will not amend, restate, replace, extend,
supplement or otherwise modify any of the Applicable Agreements set forth on
Schedule 9.14 in any way which could reasonably be expected to materially
adversely affect the interests of the Bank without providing prior written
notice of the same to the Bank. Other than as set forth on Schedule 9.14, as of
the Closing Date, no Borrower is a party to any Applicable Agreement.

9.15                 Amendments to Acquisition Agreement. Each Borrower
covenants that it will not enter into any material amendment or modification of,
or waive, or consent to any waiver of, any of the material provisions of, the
Acquisition Agreement or any other Acquisition Document without the consent of
the Bank, not to be unreasonably withheld or delayed.

Section 10.

FINANCIAL COVENANTS.

10.1                 Tangible Net Worth. As of each of the measurement dates set
forth in the chart below, the Borrowers shall maintain consolidated Tangible Net
Worth in an amount not less than the amount set opposite such date in the chart
below:

 

 

50


--------------------------------------------------------------------------------



 

Measurement Date

Tangible Net Worth Requirement

Last day of each calendar month through and including November 30, 2007:

$5,800,000

Last day of each calendar month from and after December 31, 2007:

$6,000,000, plus fifty percent (50.00%) of the aggregate consolidated Net Income
earned by the Borrowers and their respective Subsidiaries during all previous
calendar years, commencing with the calendar year ending on December 31, 2007,
provided, however, that net losses incurred in any calendar year shall not be
subtracted in the determination of the Tangible Net Worth requirement.

 

10.2                 Funded Debt to EBITDA. As of the last day of each calendar
quarter, the Borrowers shall maintain a ratio of consolidated Funded Debt to
consolidated EBITDA, for the period of four (4) consecutive calendar months
then-ended, of not greater than 3.00 to 1.00 on and before December 31, 2008,
and not greater than 2.75 to 1.00 thereafter.

10.3                 Fixed Charge Coverage. As of the last day of each calendar
quarter, for the period of four (4) consecutive calendar quarters then-ended,
the Borrowers and their respective Subsidiaries shall maintain a ratio of (a)
the total of consolidated EBITDA for such period, minus the sum of all income
taxes paid in cash by the Borrowers on a consolidated basis and all Capital
Expenditures of the Borrowers made during such period which are not financed
with Funded Debt (excluding, however, Capital Expenditures in the amount of
$616,299 made in the fourth quarter of 2006, and Capital Expenditures in the
amount of $279,144 made in the first quarter of 2007, in each case for the
purpose of constructing clean rooms), to (b) the sum for such period of (i)
Interest Charges plus (ii) payments made (and, without duplication, payments
required to be made) in respect of principal of Funded Debt (including the Term
Loan, but excluding the Revolving Loans), of not less than 1.25 to 1.00 on and
before December 31, 2008, and not less than 1.50 to 1.00 thereafter.

10.4                 Capital Expenditures. The Borrowers shall not incur Capital
Expenditures in an amount greater than Three Million Five Hundred Thousand and
00/100 Dollars ($3,500,000.00) in the aggregate in any one fiscal year.

Section 11.

EVENTS OF DEFAULT.

The Borrowers, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).

11.1                 Nonpayment of Obligations. Any amount due and owing on any
Note or any of the Obligations, whether by its terms or as otherwise provided
herein, is not paid when due.

11.2                 Misrepresentation. Any written warranty, representation,
certificate or statement of any Obligor in this Agreement, the other Loan
Documents shall be false in any material respect when made (or deemed made
pursuant to Section 3.5), or if any financial data or any other information now
or hereafter furnished to the Bank by or on behalf of any Obligor shall prove to
be false, inaccurate or misleading in any material respect.

 

51


--------------------------------------------------------------------------------



11.3                 Nonperformance. Any failure to perform or default in the
performance of any covenant, condition or agreement contained in this Agreement
and, if capable of being cured, such failure to perform or default in
performance continues for a period of twenty days (20) days after the Borrowing
Agent receives notice or knowledge from any source of such failure to perform or
default in performance, or in the other Loan Documents and, if capable of being
cured, such failure to perform or default in performance continues for a period
of twenty (20) days after the Borrowing Agent receives notice or knowledge from
any source of such failure to perform or default in performance; provided that,
in either such case, if Borrowers have promptly commenced appropriate actions to
cure such default during such twenty (20) day period and have diligently pursued
such actions but are not able to complete such cure within such twenty (20) days
through no fault of their own, such period shall be extended by an additional
ten (10) days; and provided further, that failure by any Borrower to comply with
Section 8.24 hereof shall not be subject to the foregoing twenty (20)-day cure
period or additional ten (10)-day cure period.

11.4                 [RESERVED].

11.5                 Default under Other Debt. Any default by any Obligor in the
payment of any Debt for any other obligation with an outstanding principal
balance of $50,000 or more beyond any period of grace provided with respect
thereto or in the performance of any other term, condition or covenant contained
in any agreement (including any capital or operating lease or any agreement in
connection with the deferred purchase price of property) under which any such
obligation is created, the effect of which default is to cause or permit the
holder of such obligation (or the other party to such other agreement) to cause
such obligation to become due prior to its stated maturity or terminate such
other agreement.

11.6                 [RESERVED].

11.7                 Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent
or generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any decree or order for relief in respect of any
Obligor is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law, whether now or hereafter in effect, of any jurisdiction; or any
Obligor applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for such Obligor or any property thereof, or makes a
general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian is
appointed for any Obligor or for a substantial part of the property of any
thereof and is not discharged within sixty (60) days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of any Obligor, and if such case or proceeding is not
commenced by such Obligor, it is consented to or acquiesced in by such Obligor,
or remains undismissed for sixty (60) days; or any Obligor takes any action to
authorize, or in furtherance of, any of the foregoing.

11.8                 Judgments. The entry of any final judgment, decree, levy,
attachment, garnishment or other process for the amount in excess of $50,000
against any Borrower or any other Obligor which is not fully covered by
insurance, and such judgment or other process shall not have been, within thirty
(30) days from the entry thereof, (i) bonded over to the satisfaction of the
Bank and appealed, (ii) vacated, or (iii) discharged.

11.9                 Divestitures. Any order, judgment or decree is entered in
any proceedings against the any Obligor decreeing a split-up of such Obligor
which requires the divestiture of assets representing a substantial part, or the
divestiture of the stock of a Subsidiary of any Obligor whose assets represent a
substantial part, of the consolidated assets of the such Obligor and its
Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of assets, or stock of a Subsidiary, which shall

 

52


--------------------------------------------------------------------------------



have contributed a substantial part of the Net Income of any Obligor and its
Subsidiaries (determined in accordance with GAAP) for any of the three fiscal
years then most recently ended, and such order, judgment or decree remains
unstayed and in effect for more than 60 days.

11.10                 Change in Control. The occurrence of any Change in
Control.

11.11               Collateral Impairment. Any event shall occur, whether or not
insured or insurable, as a result of which (a) the Borrowing Base is reduced
during any month by more than fifteen percent (15%) other than as a result of
sales of Inventory and collections of Accounts in the ordinary course, (b)
Contingent Liabilities are incurred by the Borrowers on a consolidated basis in
excess of $1,000,000 which would be required to be reflected in the footnotes or
a balance sheet prepared in accordance with generally accepted accounting
principles, consistently applied, (c) operations of any Borrower are suspended
or terminated for twenty (20) days or more at any facility of any Borrower
generating more than twenty percent (20%) of such Borrower’s consolidated
revenues for the preceding fiscal year; or (d) any customer or group of
customers representing more than twenty (20%) of any Borrower’s consolidated
revenues for the preceding fiscal year terminate or suspend purchases of
Inventory from such Borrower.

11.12               [RESERVED].

11.13               Employee Plan. A contribution failure occurs with respect to
any Employee Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA.

Section 12.

REMEDIES.

Upon the occurrence and during the continuance of an Event of Default, the Bank
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, as a
secured party under the UCC or as otherwise provided at law or in equity.
Without limiting the generality of the foregoing, the Bank may, at its option
upon the occurrence of an Event of Default, declare its commitments to the
Borrowers to be terminated and all Obligations to be immediately due and
payable, provided, however, that upon the occurrence of an Event of Default
under Section 11.7, all commitments of the Bank to the Borrowers shall
immediately terminate and all Obligations shall be automatically due and
payable, all without demand, notice or further action of any kind required on
the part of the Bank. Each Borrower hereby waives any and all presentment,
demand, notice of dishonor, protest, and all other notices and demands in
connection with the enforcement of Bank’s rights under the Loan Documents, and
hereby consents to, and waives notice of release, with or without consideration,
of any of the Borrowers or of any of the other Obligors or of any Collateral,
notwithstanding anything contained herein or in the Loan Documents to the
contrary. In addition to the foregoing, upon the occurrence and during the
continuation of any Event of Default:

12.1                 Possession and Assembly of Collateral. The Bank may,
without notice, demand or legal process of any kind, take possession of any or
all of the Collateral (in addition to Collateral of which the Bank already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may at any time enter into any Borrower’s premises
where any of the Collateral may be or is supposed to be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of and the Bank shall have the right to store and
conduct a sale of the same in any Borrower’s premises without cost to the Bank.
At the Bank’s request, the applicable Borrower will, at such Borrower’s sole
expense, assemble the Collateral and make it available to the Bank at a place or
places to be designated by the Bank which is reasonably convenient to the Bank
and such Borrower.

 

53


--------------------------------------------------------------------------------



12.2                 Sale of Collateral. The Bank may sell any or all of the
Collateral at public or private sale, upon such terms and conditions as the Bank
may deem proper, and the Bank may purchase any or all of the Collateral at any
such sale. Each Borrower acknowledges that the Bank may be unable to effect a
public sale of all or any portion of the Collateral because of certain legal
and/or practical restrictions and provisions which may be applicable to the
Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers. Each Borrower consents
to any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale. The Bank shall have
no obligation to clean-up or otherwise prepare the Collateral for sale. The Bank
may apply the net proceeds, after deducting all costs, expenses, attorneys’ and
paralegals’ fees incurred or paid at any time in the collection, protection and
sale of the Collateral and the Obligations, to the payment of any Note and/or
any of the other Obligations, returning the excess proceeds, if any, to the
Borrowers. The Borrowers shall remain liable for any amount remaining unpaid
after such application, with interest at the Default Rate. Any notification of
intended disposition of the Collateral required by law shall be conclusively
deemed reasonably and properly given if given by the Bank at least ten (10)
calendar days before the date of such disposition. Each Borrower hereby
confirms, approves and ratifies all acts and deeds of the Bank relating to the
foregoing, and each part thereof, and expressly waives any and all claims of any
nature, kind or description which it has or may hereafter have against the Bank
or its representatives, by reason of taking, selling or collecting any portion
of the Collateral. Each Borrower consents to releases of the Collateral at any
time (including prior to default) and to sales of the Collateral in groups,
parcels or portions, or as an entirety, as the Bank shall deem appropriate. Each
Borrower expressly absolves the Bank from any loss or decline in market value of
any Collateral by reason of delay in the enforcement or assertion or
nonenforcement of any rights or remedies under this Agreement.

12.3                 Standards for Exercising Remedies. To the extent that
applicable law imposes duties on the Bank to exercise remedies in a commercially
reasonable manner, each Borrower acknowledges and agrees that it is not
commercially unreasonable for the Bank (a) to fail to incur expenses reasonably
deemed significant by the Bank to prepare Collateral for disposition or
otherwise to complete raw material or work-in-process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as the Borrowers (or
any of them), for expressions of interest in acquiring all or any portion of the
Collateral, (g) to hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the collateral is of a specialized
nature, (h) to dispose of Collateral by utilizing internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets, (i) to dispose of assets in wholesale rather than retail markets, (j) to
disclaim disposition warranties, including any warranties of title, (k) to
purchase insurance or credit enhancements to insure the Bank against risks of
loss, collection or disposition of Collateral or to provide to the Bank a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by the Bank, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Bank in the collection or disposition of any of the Collateral. Each Borrower
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by the Bank would not be commercially
unreasonable in the Bank’s exercise of remedies against the Collateral and that
other actions or omissions by the Bank shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section. Without
limitation upon the foregoing, nothing contained in this Section shall be
construed to grant any rights to the Borrowers (or any of them) or to impose any
duties on the Bank that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this Section.

 

54


--------------------------------------------------------------------------------



12.4                 UCC and Offset Rights. The Bank may exercise, from time to
time, any and all rights and remedies available to it under the UCC or under any
other applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys’ and paralegals’ fees,
and in such order of application as the Bank may, from time to time, elect, any
indebtedness of the Bank to any Obligor, however created or arising, including
balances, credits, deposits, accounts or moneys of such Obligor in the
possession, control or custody of, or in transit to the Bank. Each Borrowers, on
behalf of itself and each Obligor, hereby waives the benefit of any law that
would otherwise restrict or limit the Bank in the exercise of its right, which
is hereby acknowledged, to appropriate at any time hereafter any such
indebtedness owing from the Bank to any Obligor.

12.5                 Additional Remedies. The Bank shall have the right and
power to:

(a)          instruct the Borrowers (or any of them), at such Borrower’s own
expense, to notify any parties obligated on any of the Collateral, including any
Account Debtors, to make payment directly to the Bank of any amounts due or to
become due thereunder, or the Bank may directly notify such obligors of the
security interest of the Bank, and/or of the assignment to the Bank of the
Collateral and direct such obligors to make payment to the Bank of any amounts
due or to become due with respect thereto, and thereafter, collect any such
amounts due on the Collateral directly from such Persons obligated thereon;

(b)          enforce collection of any of the Collateral, including any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder;

(c)          take possession or control of any proceeds and products of any of
the Collateral, including the proceeds of insurance thereon;

(d)          extend, renew or modify for one or more periods (whether or not
longer than the original period) any Note, any other of the Obligations, any
obligation of any nature of any other obligor with respect to any Note or any of
the Obligations;

(e)          grant releases, compromises or indulgences with respect to any
Note, any of the Obligations, any extension or renewal of any of the
Obligations, any security therefor, or to any other obligor with respect to any
Note or any of the Obligations;

(f)           transfer the whole or any part of securities which may constitute
Collateral into the name of the Bank or the Bank’s nominee without disclosing,
if the Bank so desires, that such securities so transferred are subject to the
security interest of the Bank, and any corporation, association, or any of the
managers or trustees of any trust issuing any of such securities, or any
transfer agent, shall not be bound to inquire, in the event that the Bank or
such nominee makes any further transfer of such securities, or any portion
thereof, as to whether the Bank or such nominee has the right to make such
further transfer, and shall not be liable for transferring the same;

 

55


--------------------------------------------------------------------------------



(g)          vote the Collateral;

(h)          make an election with respect to the Collateral under Section 1111
of the Bankruptcy Code or take action under Section 364 or any other section of
the Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of any Borrower hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank’s rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
any Borrower, any guarantor or other Person liable to the Bank for the
Obligations;

(i)           at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or the Bank’s rights
hereunder, under any Note or under any of the other Obligations;

(j)           to the extent that Bank deems it impracticable to effect a public
sale of all or any part of the Pledged Equity Interests, Bank may elect to make
one or more private sales of any such Collateral to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Borrower acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that Bank shall have no
obligation to delay sale of any such securities for the period of time necessary
to permit the issuer of such securities to register such securities for public
sale under the Securities Act of 1933. To the extent not specified by applicable
law, the parties agree that ten (10) days shall constitute a “commercially
reasonable amount of time” for purpose of this subsection (j); and

(k)          to vote for a board resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity Interests
into the name of Bank or into the name of any transferee to whom the Pledged
Equity Interests or any part thereof may be sold pursuant to this Section 12.

Each Borrower agrees that the Bank shall not be liable for any error of judgment
or mistakes of fact or law made in good faith, and not constituting gross
negligence or intentional misconduct, with respect to actions taken in
connection with the Collateral or the administration or enforcement of this
Agreement.

12.6                 Attorney-in-Fact. Each Borrower hereby irrevocably makes,
constitutes and appoints the Bank (and any officer of the Bank or any Person
designated by the Bank for that purpose) as such Borrower’s true and lawful
proxy and attorney-in-fact (and agent-in-fact) in such Borrower’s name, place
and stead, with full power of substitution, to (i) take such actions as are
permitted in this Agreement, (ii) execute such financing statements and other
documents and to do such other acts as the Bank may require to perfect and
preserve the Bank’s security interest in, and to enforce such interests in the
Collateral, and (iii) carry out any remedy provided for in this Agreement,
including endorsing such Borrower’s name to checks, drafts, instruments and
other items of payment, and proceeds of the Collateral, executing change of
address forms with the postmaster of the United States Post Office serving the
address of such Borrower, changing the address of such Borrower to that of the
Bank, opening all envelopes addressed to such Borrower and applying any payments
contained therein to the Obligations; provided that all such powers (other than
the powers to (1) endorse Borrowers’ names to checks, drafts, instruments and
other items of payment, and proceeds of the Collateral received by the Bank, (2)
opening mail received into any Lockbox established under Section 6.8 and (3)
applying all proceeds of Collateral received by the Bank (including any such
proceeds enclosed with the mail opened under the preceding clause (2)) to the
Obligations, which powers the Bank may exercise at any time) shall be
exercisable by the Bank only after

 

56


--------------------------------------------------------------------------------



either (x) a request for the applicable Borrower(s) to take such actions and the
failure by Borrowers to take such actions within five (5) days of such request
or (y) the occurrence and during the continuance of an Event of Default. Each
Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable. Each
Borrower hereby ratifies and confirms all that such attorney-in-fact may do or
cause to be done by virtue of any provision of this Agreement.

12.7                 No Marshaling. The Bank shall not be required to marshal
any present or future collateral security (including this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order. To the extent that it lawfully may, each Borrower hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of the Bank’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Borrower hereby irrevocably waives the
benefits of all such laws.

12.8                 Application of Proceeds. The Bank will within three (3)
Business Days after receipt of cash or solvent credits from collection of items
of payment, proceeds of Collateral or any other source, apply the whole or any
part thereof against the Obligations secured hereby. After the occurrence and
during the continuance of an Event of Default, the Bank shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon each Borrower. Any proceeds of any disposition by the Bank of
all or any part of the Collateral may be first applied by the Bank to the
payment of expenses incurred by the Bank in connection with the Collateral,
including attorneys’ fees and legal expenses as provided for in Section 13
hereof.

12.9                 No Waiver. No Event of Default shall be waived by the Bank
except in writing. No failure or delay on the part of the Bank in exercising any
right, power or remedy hereunder shall operate as a waiver of the exercise of
the same or any other right at any other time; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
There shall be no obligation on the part of the Bank to exercise any remedy
available to the Bank in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. Each
Borrower agrees that in the event that such Borrower fails to perform, observe
or discharge any of its Obligations or liabilities under this Agreement or any
other agreements with the Bank, no remedy of law will provide adequate relief to
the Bank, and further agrees that the Bank shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

12.10               Letters of Credit. With respect to all Letters of Credit for
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this Section 12, the Borrowers shall at such time
deposit in a cash collateral account opened by the Bank an amount equal to the
Letter of Credit Obligations then outstanding. Amounts held in such cash
collateral account shall be applied by the Bank to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the Obligations, in such order of application as the Bank may,
in its sole discretion, from time to time elect. After all such Letters of
Credit shall have expired or been fully drawn upon, all commitments to make
Loans hereunder have terminated and all other Obligations have been indefeasibly
satisfied and paid in full in cash, the balance, if any, in such cash collateral
account shall be returned to the Borrowers or such other Person as may be
lawfully entitled thereto.

 

57


--------------------------------------------------------------------------------



12.11               Voting Rights in Respect of the Pledged Equity Interests. So
long as no Event of Default shall have occurred and be continuing and the Bank
shall not have given notice to Borrowers that it is exercising its rights under
this Section 12.11, to the extent permitted by law, IntriCon may exercise any
and all voting and other consensual rights pertaining to the Pledged Equity
Interests or any part thereof for any purpose not inconsistent with the terms of
this Agreement. Upon the occurrence and during the continuance of an Event of
Default and notice from the Bank to Borrowers that it is exercising its rights
under this Section 12.11, all rights of IntriCon to exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to this Section 12.11 shall cease and all such rights shall thereupon
become vested in the Bank which shall then have the sole right to exercise such
voting and other consensual rights.

12.12               Distribution Rights in Respect of the Pledged Equity
Interests.

(a)          So long as no Event of Default shall have occurred and be
continuing and the Bank shall not have given notice to Borrowers that it is
exercising its rights under this Section 12.12, and subject to Section 6.12(c)
hereof, IntriCon may receive and retain any and all distributions or interest
paid in respect of the Pledged Equity Interests.

(b)          Upon the occurrence and during the continuance of an Event of
Default and after notice from the Bank to Borrowers that it is exercising its
rights under this Section 12.12:

(i)           all rights of IntriCon to receive the distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to paragraph (a) of this Section 12.12 shall cease and all such rights shall
thereupon be vested in Bank which shall then have the sole right to receive and
hold as additional Collateral such dividends and interest payments; and

(ii)          all distributions and interest payments which are received by
IntriCon contrary to the provisions of paragraph (ii) of this clause shall be
received in trust for the benefit of Bank, shall be segregated from other
property or funds of IntriCon, and shall be forthwith paid over to Bank as
additional Collateral in the exact form received, to be held by Bank as
additional Collateral and as further collateral security for the Obligations.

Section 13.

MISCELLANEOUS.

13.1                 Obligations Absolute. None of the following shall affect
the Obligations of any Borrower to the Bank under this Agreement or the Bank’s
rights with respect to the Collateral:

(a)          acceptance or retention by the Bank of other property or any
interest in property as security for the Obligations;

(b)          release by the Bank of any of the Borrowers or any of the other
Obligors or of all or any part of the Collateral (other than with respect to the
Obligor or Collateral so released);

(c)          release, extension, renewal, modification or substitution by the
Bank of any Note, or any note evidencing any of the Obligations, or the
compromise of the liability of any Borrower or any other Obligor; or

 

58


--------------------------------------------------------------------------------



(d)          failure of the Bank to resort to any other security or to pursue
Borrowers (or any of them) or any other obligor liable for any of the
Obligations before resorting to remedies against the Collateral.

13.2                 Entire Agreement. This Agreement and the other Loan
Documents (i) are valid, binding and enforceable against each Borrower and the
Bank in accordance with their respective provisions and no conditions exist as
to their legal effectiveness; (ii) constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof; and (iii) are the
final expression of the intentions of each Borrower and the Bank. No promises,
either expressed or implied, exist between any Borrower and the Bank, unless
contained herein or therein. This Agreement, together with the other Loan
Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Agreement and the other Loan Documents. This Agreement and the
other Loan Documents are the result of negotiations among the Bank, the
Borrowers and the other parties thereto, and have been reviewed (or have had the
opportunity to be reviewed) by counsel to all such parties, and are the products
of all parties. Accordingly, this Agreement and the other Loan Documents shall
not be construed more strictly against the Bank merely because of the Bank’s
involvement in their preparation.

13.3                 Amendments; Waivers. No delay on the part of the Bank in
the exercise of any right, power or remedy shall operate as a waiver thereof,
nor shall any single or partial exercise by the Bank of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the other Loan Documents shall in
any event be effective unless the same shall be in writing and acknowledged by
the Bank, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

13.4                 WAIVER OF DEFENSES. EACH BORROWER, ON BEHALF OF ITSELF AND
ANY OTHER OBLIGOR, WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF ACTION,
COUNTERCLAIM OR SETOFF WHICH THE SUCH BORROWER MAY NOW HAVE OR HEREAFTER MAY
HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS AGREEMENT. PROVIDED THE BANK
ACTS IN GOOD FAITH, EACH BORROWER RATIFIES AND CONFIRMS WHATEVER THE BANK MAY DO
PURSUANT TO THE TERMS OF THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWERS.

13.5                 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF THE STATE OF ILLINOIS, IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS, THE COURTS OF THE STATE OF MINNESOTA OR IN THE
UNITED STATE DISTRICT COURT FOR THE DISTRICT OF MINNESOTA; PROVIDED THAT NOTHING
IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE BANK FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. EACH BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS, THE STATE OF MINNESOTA, THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS AND THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MINNESOTA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE. EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID AND RETURN RECEIPT

 

59


--------------------------------------------------------------------------------



REQUESTED, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

13.6                 WAIVER OF JURY TRIAL. THE BANK AND EACH BORROWER, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE
COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND
EACH BORROWER ARE ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO
THE BORROWERS.

13.7                 Assignability. The Bank may at any time assign the Bank’s
rights in this Agreement, the other Loan Documents, the Obligations, or any part
thereof and transfer the Bank’s rights in any or all of the Collateral, and the
Bank thereafter shall be relieved from all liability with respect to such
Collateral. In addition, the Bank may at any time sell one or more
participations in the Loans. No Borrower may sell or assign this Agreement, or
any other agreement with the Bank or any portion thereof, either voluntarily or
by operation of law, without the prior written consent of the Bank. This
Agreement shall be binding upon the Bank and each Borrower and their respective
legal representatives and successors. All references herein to the Borrowers or
Borrower shall be deemed to include any successors, whether immediate or remote.
In the case of a joint venture or partnership, the terms “Borrower” or
“Borrowers” shall be deemed to include all joint venturers or partners thereof,
who shall be jointly and severally liable hereunder.

13.8                 Confirmations. Each Borrower and the Bank agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing the aggregate unpaid principal amount of the Loans then
outstanding under such Note.

13.9                 Confidentiality. The Bank agrees to use commercially
reasonable efforts (equivalent to the efforts the Bank applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to it by any Borrower, including all information
designated as confidential, except that the Bank may disclose such information
(a) to Persons employed or engaged by the Bank in evaluating, approving,
structuring or administering the Loans; (b) to any assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 13.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or as
reasonably believed by the Bank to be compelled by any court decree, subpoena or
legal or administrative order or process; (d) as, on the advice of the Bank’s
counsel, is required by law; (e) in connection with the exercise of any right or
remedy under the Loan Documents or in connection with any litigation to which
the Bank is a party; (f) to any nationally recognized rating agency that
requires access to information about the

 

60


--------------------------------------------------------------------------------



Bank’s investment portfolio in connection with ratings issued with respect to
the Bank; (g) to any Affiliate of the Bank who may provide Bank Products to any
Borrower or any Subsidiary of any Borrower, or (h) that ceases to be
confidential through no fault of the Bank.

13.10                 Binding Effect. This Agreement shall become effective upon
execution by each Borrower and the Bank. If this Agreement is not dated or
contains any blanks when executed by the Borrowers, the Bank is hereby
authorized, without notice to the Borrowers, to date this Agreement as of the
date when it was executed by the Borrowers, and to complete any such blanks
according to the terms upon which this Agreement is executed.

13.11                 Governing Law. This Agreement, the Loan Documents and any
Note shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Illinois (but giving
effect to federal laws applicable to national banks) applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.

13.12                 Enforceability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

13.13                 Survival of Borrowers’ Representations. All covenants,
agreements, representations and warranties made by each Borrower herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of any Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrowers have
fulfilled all of their Obligations to the Bank, and the Bank has been
indefeasibly paid in full in cash. The Bank, in extending financial
accommodations to the Borrowers, is expressly acting and relying on the
aforesaid representations and warranties.

13.14                 Extensions of Bank’s Commitment. This Agreement shall
secure and govern the terms of (i) any extensions or renewals of the Bank’s
commitment hereunder, and (ii) any replacement note executed by the Borrowers
and accepted by the Bank in its sole and absolute discretion in substitution for
any Note.

13.15                 Time of Essence. Time is of the essence in making payments
of all amounts due the Bank under this Agreement and in the performance and
observance by each Borrower of each covenant, agreement, provision and term of
this Agreement.

13.16                 Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Agreement. Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof. Electronic records of executed Loan Documents maintained by the Bank
shall deemed to be originals thereof.

 

61


--------------------------------------------------------------------------------



13.17                 Notices. Except as otherwise provided herein, the Borrower
waives all notices and demands in connection with the enforcement of the Bank’s
rights hereunder. All notices, requests, demands and other communications
provided for hereunder shall be in writing and addressed as follows:

 

To any Borrower:

IntriCon Corporation

1260 Red Fox Road

Arden Hills, MN 55112

Attention: Scott Longval

 

 

With a copy to:

Blank Rome LLP

One Logan Square

130 North 18th Street

Philadelphia, PA 19103

Attention: Francis E. Dehel

 

 

To the Bank:

LaSalle Bank National Association

3500 IDS Center

80 South Eight Street

Minneapolis, Minnesota 55402

Attention: Commercial Lending Division

 

 

With copy to:

Briggs and Morgan, P.A.

2200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402-2157
Attention: Todd D. Lee

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on the Borrowers (or
any of them) in any case where such notice or demand is not expressly required
hereunder shall entitle the Borrowers (or any of them) to any other or further
notice or demand in similar or other circumstances.

13.18                 Release of Claims Against Bank. In consideration of the
Bank making the Loans, each Borrower and all other Obligors do each hereby
release and discharge the Bank of and from any and all claims, harm, injury, and
damage of any and every kind, known or unknown, legal or equitable, which any
Obligor may have against the Bank from the date of their respective first
contact with the Bank until the date of this Loan Agreement, including any claim
arising from any reports (environmental reports, surveys, appraisals, etc.)
prepared by any parties hired or recommended by the Bank. Each Borrower and all
other Obligors confirm to Bank that they have reviewed the effect of this
release with competent legal counsel of their choice, or have been afforded the
opportunity to do so, prior to execution of this Agreement and the Loan
Documents and do each acknowledge and agree that the Bank is relying upon this
release in extending the Loans to the Borrowers.

 

62


--------------------------------------------------------------------------------



13.19                 Costs, Fees and Expenses. Subject to any express
limitations otherwise set forth in this Agreement or any other Loan Document,
the Borrowers jointly and severally agree to pay or reimburse the Bank for all
reasonable costs, fees and expenses incurred by the Bank or for which the Bank
becomes obligated in connection with the negotiation, preparation, consummation,
collection of the Obligations or enforcement of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), or during any workout, restructuring
or negotiations in respect thereof, including reasonable consultants’ fees and
attorneys’ fees and time charges of counsel to the Bank, which shall also
include attorneys’ fees and time charges of attorneys who may be employees of
the Bank or any Affiliate of the Bank, plus costs and expenses of such attorneys
or of the Bank; search fees, costs and expenses; and all taxes payable in
connection with this Agreement or the other Loan Documents, whether or not the
transaction contemplated hereby shall be consummated. In furtherance of the
foregoing, the Borrowers jointly and severally agree to pay any and all stamp
and other taxes, UCC search fees, filing fees and other costs and expenses in
connection with the execution and delivery of this Agreement, any Note and the
other Loan Documents to be delivered hereunder, and agrees to save and hold the
Bank harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses.
That portion of the Obligations consisting of costs, expenses or advances to be
reimbursed by the Borrowers to the Bank pursuant to this Agreement or the other
Loan Documents which are not paid on or prior to the date hereof shall be
jointly and severally payable by the Borrowers to the Bank on demand. If at any
time or times hereafter the Bank: (a) employs counsel for advice or other
representation (i) with respect to this Agreement or the other Loan Documents,
(ii) to represent the Bank in any litigation, contest, dispute, suit or
proceeding or to commence, defend, or intervene or to take any other action in
or with respect to any litigation, contest, dispute, suit, or proceeding
(whether instituted by the Bank, the Borrowers (or any of them), or any other
Person) in any way or respect relating to this Agreement, the other Loan
Documents or any Borrower’s business or affairs, or (iii) to enforce any rights
of the Bank against the Borrowers (or any of them) or any other Person that may
be obligated to the Bank by virtue of this Agreement or the other Loan
Documents; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of the Bank’s rights or remedies under the Agreement or the other Loan
Documents, the costs and expenses incurred by the Bank in any manner or way with
respect to the foregoing, shall be part of the Obligations, jointly and
severally payable by the Borrowers to the Bank on demand.

13.20                 Indemnification. Each Borrower agrees to defend (with
counsel satisfactory to the Bank), protect, indemnify, exonerate and hold
harmless each Indemnified Party from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and distributions of any kind or nature (including the
disbursements and the reasonable fees of counsel for each Indemnified Party
thereto, which shall also include, without limitation, reasonable attorneys’
fees and time charges of attorneys who may be employees of any Indemnified
Party), which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including securities laws,
Environmental Laws, commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the preparation, execution and
delivery of this Agreement and the Loan Documents, including the making or
issuance and management of the Loans, the use or intended use of the proceeds of
the Loans, the enforcement of the Bank’s rights and remedies under this
Agreement, the Loan Documents, any Note, any other instruments and documents
delivered hereunder, or under any other agreement between the Borrowers (or any
of them) and the Bank; provided, however, that no Borrower shall have any
obligations hereunder to any Indemnified Party with respect to matters
determined by a court of competent jurisdiction by final and nonappealable
judgment to have been caused by or resulting from the willful misconduct or
gross negligence of such Indemnified Party.

 

63


--------------------------------------------------------------------------------



To the extent that the undertaking to indemnify set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, each
Borrower shall satisfy such undertaking to the maximum extent permitted by
applicable law. Any liability, obligation, loss, damage, penalty, cost or
expense covered by this indemnity shall be paid to each Indemnified Party on
demand, and failing prompt payment, together with interest thereon at the
Default Rate from the date incurred by each Indemnified Party until paid by the
Borrowers, shall be added to the Obligations of the Borrowers and be secured by
the Collateral. The provisions of this Section shall survive the satisfaction
and payment of the other Obligations and the termination of this Agreement.

13.21                 Revival and Reinstatement of Obligations. If the
incurrence or payment of the Obligations by any Obligor or the transfer to the
Bank of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Bank is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of the
Bank, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

13.22                 Customer Identification - USA Patriot Act Notice. The Bank
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and the Bank’s policies and practices, the Bank is required to obtain,
verify and record certain information and documentation that identifies each
Borrower, which information includes the name and address of each Borrower and
such other information that will allow the Bank to identify the Borrowers in
accordance with the Act.

 

 

[Remainder of page intentionally left blank;

signature pages follow]

 

64


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrowers and the Bank have executed this Loan and
Security Agreement as of the date first above written.

 

BORROWER
AND BORROWING AGENT:

 

INTRICON CORPORATION,

 

 

a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

By:


/s/ Scott Longval

 

 

Name:  Scott Longval
Title:    Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

1260 Red Fox Road
Arden Hills, MN 55112
Attention:  Scott Longval
Telephone:  651.636.9770
Facsimile:  651.636.9503

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT


--------------------------------------------------------------------------------



 

BORROWER:

 

RESISTANCE TECHNOLOGY, INC.,

 

 

a Minnesota corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:  Scott Longval
Title:    Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

1260 Red Fox Road
Arden Hills, MN 55112
Attention:  Scott Longval
Telephone:  651.636.9770
Facsimile:  651.636.9503

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT


--------------------------------------------------------------------------------



 

BORROWER:

 

RTI ELECTRONICS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:  Scott Longval
Title:    Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

1260 Red Fox Road
Arden Hills, MN 55112
Attention:  Scott Longval
Telephone:  651.636.9770
Facsimile:  651.636.9503

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT


--------------------------------------------------------------------------------



 

BORROWER:

 

INTRICON TIBBETTS CORPORATION

 

 

(formerly known as TI Acquisition Corporation),
a Maine corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:  Scott Longval
Title:    Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

1260 Red Fox Road
Arden Hills, MN 55112
Attention:  Scott Longval
Telephone:  651.636.9770
Facsimile:  651.636.9503

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT

 


--------------------------------------------------------------------------------



 

BANK:

 

LASALLE BANK NATIONAL ASSOCIATION,

 

 

a national banking association

 

 

 

 

 

 

 

 

 

By:

/s/ Peter L. Eaton

 

 

Name:  Peter L. Eaton
Title:    Senior Vice President

 

 

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

3500 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attention:  Peter L. Eaton
Telephone:  612.752.9898
Facsimile:  612.752.9881

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT


--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES

TO LOAN AND SECURITY AGREEMENT

 

 

Exhibit 6.12(a)

IRREVOCABLE ASSIGNMENT IN BLANK

 

Exhibit 6.12(b)

ISSUER ACKNOWLEDGEMENT

 

Exhibit 8.14

FORM OF COMPLIANCE CERTIFICATE

 

Schedule 6.1

COMMERCIAL TORT CLAIMS

 

Schedule 7.1

CORPORATE STATUS

 

Schedule 7.6

EQUITY OWNERSHIP

 

Schedule 7.7

INTELLECTUAL PROPERTY

 

Schedule 7.9

LITIGATION AND CONTINGENT LIABILITIES

 

Schedule 7.19

TAXES

 

Schedule 7.22

BANK ACCOUNTS

 

Schedule 7.23

PLACE OF BUSINESS

 

Schedule 7.27

INSURANCE

 

Schedule 7.28

PLEDGED EQUITY INTERESTS

 

Schedule 7.29

ACQUISITION DOCUMENTS

 

Schedule 9.1

DEBT

 

Schedule 9.2

ENCUMBRANCES

 

Schedule 9.3

INVESTMENTS

 

Schedule 9.7

TRANSACTIONS WITH AFFILIATES

 

Schedule 9.14

APPLICABLE AGREEMENTS

 



--------------------------------------------------------------------------------